20-11563-scc        Doc 1401         Filed 07/08/21 Entered 07/08/21 22:35:35                         Main Document
                                                 Pg 1 of 54



THIS OBJECTION SEEKS TO RECLASSIFY CERTAIN FILED PROOFS OF CLAIM.
PARTIES RECEIVING THIS NOTICE OF THE DEBTORS’ SIXTEENTH OMNIBUS
CLAIMS OBJECTION TO PROOFS OF CLAIM SHOULD REVIEW THE OMNIBUS
OBJECTION TO SEE IF THEIR NAME(S) AND/OR CLAIM(S) ARE LOCATED IN THE
OMNIBUS OBJECTION AND/OR THE EXHIBIT(S) AND SCHEDULE(S) ATTACHED
THERETO TO DETERMINE WHETHER THIS OBJECTION AFFECTS THEIR
CLAIM(S).

IF YOU HAVE QUESTIONS, PLEASE CONTACT GRUPO AEROMÉXICO’S COUNSEL,
DAVIS POLK & WARDWELL LLP, AT aeromexicoclaims@dpw.com, RICHARD J.
STEINBERG (richard.steinberg@davispolk.com or +1-212-450-4362), OR ERIK P.
JERRARD (+1-212-450-4769).


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                 Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                              Case No. 20-11563 (SCC)

                  Debtors.1                                            (Jointly Administered)



         NOTICE OF HEARING ON DEBTORS’ SIXTEENTH OMNIBUS CLAIMS
           OBJECTION TO PROOFS OF CLAIM (WRONG DEBTOR CLAIMS)

         PLEASE TAKE NOTICE that, on July 8, 2021, Grupo Aeroméxico, S.A.B. de C.V.

(“Grupo Aeroméxico”) and its affiliates that are debtors and debtors in possession in the above-

captioned chapter 11 cases (collectively, the “Debtors”) filed their Sixteenth Omnibus Claims

Objection to Proofs of Claim (Wrong Debtor Claims) (the “Objection”) with the United States

Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

         The Objection is annexed hereto as Exhibit A. The Objection requests that the Bankruptcy


1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
20-11563-scc       Doc 1401         Filed 07/08/21 Entered 07/08/21 22:35:35                      Main Document
                                                Pg 2 of 54



Court reclassify one or more of your Claims2 listed on Schedule 1 to Exhibit 1 of the Objection

annexed hereto on the grounds that such Claims have been filed against the wrong Debtor.

        PLEASE TAKE FURTHER NOTICE that the Court-Ordered Omnibus Claims Hearing

Procedures [ECF No. 904] (the “Omnibus Claims Hearing Procedures”), annexed hereto as

Exhibit B, apply and govern the Objection to your Proof(s) of Claim. The Omnibus Claims Hearing

Procedures provide for certain mandatory actions by a claimant within certain time periods.

Therefore, please review the Omnibus Claims Hearing Procedures carefully. Failure to comply with

the Omnibus Claims Hearing Procedures may result in the reclassification of a Proof of Claim

without further notice to a claimant.

        If you do NOT oppose the reclassification of your Claim(s) listed on Schedule 1 to Exhibit 1

of the Objection, then you do NOT need to file a written response to the Objection and you do NOT

need to appear at the hearing.

        If you DO oppose the reclassification of your Claim(s) listed on Schedule 1 to Exhibit 1 of

the Objection, then you MUST file with the Bankruptcy Court and serve on the parties listed below a

written response to the Objection (a “Response”) so that it is received on or before August 9, 2021,

at 4:00 p.m. (prevailing Eastern Time) (the “Response Deadline”).

        Your Response, if any, must contain at a minimum the following: (i) a caption setting forth

the name of the Bankruptcy Court, the names of the Debtors, the case number, and title of the

Objection to which the response is directed; (ii) the name of the claimant and description of the basis

for the amount of the Claim; (iii) a concise statement setting forth the reasons why the Claim should

not be reclassified for the reasons set forth in the Objection, including, but not limited to, the specific

factual and legal bases upon which you will rely in opposing the Objection; (iv) all documentation or
2
        Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
        Objection.



                                                          2
20-11563-scc     Doc 1401      Filed 07/08/21 Entered 07/08/21 22:35:35             Main Document
                                           Pg 3 of 54



other evidence of the Claim, to the extent not included with the Proof of Claim previously filed with

the Bankruptcy Court, upon which you will rely in opposing the Objection; (v) the address(es) to

which the Debtors must return any reply to your Response, if different from that presented in the

Proof of Claim; and (vi) the name, address, and telephone number of the person (which may be you

or your legal representative) possessing ultimate authority to reconcile, settle, or otherwise resolve

the Claim on your behalf.

       The Bankruptcy Court will consider a Response only if the Response is timely filed, served,

and received. A Response will be deemed timely filed, served, and received only if prior to the

Response Deadline, the Response is (a) filed electronically with the Bankruptcy Court on the docket

of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC), in accordance with the

Bankruptcy Court’s General Order M-399 (available on the Bankruptcy Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Bankruptcy Court’s electronic case filing

system, (b) sent to the chambers of the Honorable Judge Shelley C. Chapman, United States

Bankruptcy Court, One Bowling Green, New York, New York 10004; and (c) served (via email or

otherwise) so as to be actually received on or before the Response Deadline upon (i) Davis Polk &

Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (Attn: Timothy Graulich

(timothy.graulich@davispolk.com), Stephen D. Piraino (stephen.piraino@davispolk.com), Erik P.

Jerrard (erik.jerrard@davispolk.com), and Richard J. Steinberg (richard.steinberg@davispolk.com)),

counsel to the Debtors; and (iii) Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York,

New York 10019 (Attn: Brett H. Miller (bmiller@willkie.com), Todd M. Goren

(tgoren@willkie.com), Craig Damast (cdamast@willkie.com), and Debra M. Sinclair

(dsinclair@willkie.com)), counsel to the Official Committee of Unsecured Creditors appointed in

these cases.



                                                  3
20-11563-scc     Doc 1401      Filed 07/08/21 Entered 07/08/21 22:35:35                Main Document
                                           Pg 4 of 54



       Except as otherwise permitted under the Omnibus Claims Hearing Procedures, a hearing (the

“Hearing”) will be held on August 12, 2021, at 10:00 a.m. (prevailing Eastern Time), to consider

the Objection. The Hearing will be held in the United States Bankruptcy Court for the Southern

District of New York. If you file a written Response to the Objection, you should plan to appear at

the Hearing. The Debtors, however, reserve the right to continue the Hearing on the Objection with

respect to your claim(s). If the Debtors do continue the Hearing with respect to your Claim(s), then

the Hearing will be held at a later date. If the Debtors do not continue the Hearing with respect to

your Claim(s), then the Hearing on the Objection will be conducted on the above date.

       The Debtors have the right to further object to your Claim(s) listed on Schedule 1 to

Exhibit 1 of the Proposed Order (or to any other Claims you may have filed) at a later date on

grounds not asserted in the Objection. You will receive a separate notice of any such objections.

       Responding parties shall attend the Hearing telephonically so long as General Order M-543 is

in effect or unless otherwise ordered by the Bankruptcy Court. You may participate in the Hearing

telephonically by making arrangements through CourtSolutions, LLC (www.court-solutions.com).

Instructions to register for CourtSolutions, LLC are attached to General Order M-543.3

       If you wish to view the complete Objection, you can do so for free at

https://dm.epiq11.com/aeromexico. CLAIMANTS SHOULD NOT CONTACT THE CLERK

OF THE BANKRUPTCY COURT TO DISCUSS THE MERITS OF THEIR CLAIMS.

                           [Remainder of Page Intentionally Left Blank]




3
       A copy of General Order M-543 can be obtained by visiting http://www.nysb.uscourts.gov/news/court-
       operations-under-exigent-circumstances-created-covid-19.



                                                   4
20-11563-scc   Doc 1401   Filed 07/08/21 Entered 07/08/21 22:35:35       Main Document
                                      Pg 5 of 54



Dated:   July 8, 2021
         New York, New York


                                      DAVIS POLK & WARDWELL LLP

                                      By: /s/ Timothy Graulich
                                      450 Lexington Avenue
                                      New York, New York 10017
                                      Telephone: (212) 450-4000
                                      Facsimile: (212) 701-5800
                                      Marshall S. Huebner
                                      Timothy Graulich
                                      James I. McClammy
                                      Stephen D. Piraino (admitted pro hac vice)

                                      Counsel to the Debtors
                                      and Debtors in Possession




                                         5
20-11563-scc   Doc 1401   Filed 07/08/21 Entered 07/08/21 22:35:35   Main Document
                                      Pg 6 of 54



                                    Exhibit A

                                    Objection
20-11563-scc        Doc 1401         Filed 07/08/21 Entered 07/08/21 22:35:35                      Main Document
                                                 Pg 7 of 54



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Timothy Graulich
James I. McClammy
Stephen D. Piraino (admitted pro hac vice)
Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    DEBTORS’ SIXTEENTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
                        (WRONG DEBTOR CLAIMS)

                                        ***
      TO THE CLAIMANTS LISTED ON SCHEDULE 1 ATTACHED TO THE PROPOSED ORDER (AS
      DEFINED HEREIN): YOUR RIGHTS MAY BE AFFECTED BY THIS OBJECTION (AS DEFINED
      HEREIN) AND BY ANY FURTHER OBJECTION(S) THAT MAY BE FILED BY THE DEBTORS.
      THE RELIEF SOUGHT HEREIN IS WITHOUT PREJUDICE TO THE DEBTORS’ RIGHTS TO
      PURSUE FURTHER SUBSTANTIVE OR NON-SUBSTANTIVE OBJECTIONS AGAINST THE
      CLAIMS LISTED ON SCHEDULE 1 TO THE PROPOSED ORDER. CLAIMANTS RECEIVING
      THIS OBJECTION SHOULD LOCATE THEIR NAMES AND CLAIMS ON SCHEDULE 1 TO THE
      PROPOSED ORDER.
                                        ***

         Grupo Aeroméxico S.A.B. de C.V. (“Grupo Aeroméxico”) and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) hereby file this Debtors’

Sixteenth Omnibus Claims Objection to Proofs of Claim (Wrong Debtor Claims) (the “Objection”),

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc      Doc 1401        Filed 07/08/21 Entered 07/08/21 22:35:35             Main Document
                                              Pg 8 of 54



pursuant to the Order Approving (I) Omnibus Claims Objection Procedures, (II) Omnibus Claims

Settlement Procedures and (III) Omnibus Claims Hearing Procedures [ECF No. 904] (the “Claims

Objection Procedures Order”). This Objection is supported by the Declaration of Ricardo Javier

Sánchez Baker in Support of the Debtors’ Sixteenth Omnibus Claims Objection to Proofs of Claim

(Wrong Debtor Claims) (the “Sánchez Declaration”), attached hereto as Exhibit 2 and incorporated

herein by reference. In further support of the Objection, the Debtors respectfully state as follows:

                                              Relief Requested

        1.      By this Objection, and pursuant to sections 105 and 502 of title 11 of the United

States Code (the “Bankruptcy Code”), rule 3007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and the Claims Objection Procedures Order, the Debtors seek entry of an

order, substantially in the form attached hereto as Exhibit 1 (the “Proposed Order” and, if entered,

the “Order”), reclassifying each of the claims identified on Schedule 1 to the Proposed Order (the

“Wrong Debtor Claims”) as set forth therein.2

                                          Jurisdiction and Venue

        2.      The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the

Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.). This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2) and, pursuant to Bankruptcy Rule 7008, the Debtors

consent to entry of a final order by the Court in connection with this Objection to the extent that it is

later determined that the Court, absent consent of the parties, cannot enter a final order or judgment

consistent with Article III of the United States Constitution.




2
        Schedule 1 to the Proposed Order is incorporated herein by reference.



                                                        2
20-11563-scc     Doc 1401      Filed 07/08/21 Entered 07/08/21 22:35:35             Main Document
                                           Pg 9 of 54



       3.      The legal predicates for the relief requested herein are sections 105 and 502 of the

Bankruptcy Code, and Bankruptcy Rule 3007.

       4.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Background

A.     General Background

       5.      On June 30, 2020 (the “Petition Date”), the Debtors each commenced in this Court a

voluntary case (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code. The

Debtors are authorized to continue to operate their businesses and manage their properties as debtors

in possession pursuant to Bankruptcy Code §§ 1107(a) and 1108.

       6.      The Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes

only pursuant to Bankruptcy Rule 1015(b).

       7.      On July 13, 2020, the United States Trustee formed an Official Committee of

Unsecured Creditors (the “Creditors’ Committee”) in the Chapter 11 Cases. No trustee or

examiner has been appointed in the Chapter 11 Cases.

       8.      The Court entered a (i) Final Order Authorizing (I) Debtors to Honor Prepetition

Obligations to Customers and Related Third Parties and to Otherwise Continue Customer

Programs, (II) Relief from Stay to Permit Setoff in Connection with the Customer Programs and

(III) Financial Institutions to Honor and Process Related Checks and Transfers [ECF No. 205] (the

“Customer Programs Order”); (ii) Final Order Authorizing (I) Debtors to Pay Certain Prepetition

Taxes, Governmental Assessments and Fees and (II) Financial Institutions to Honor and Process

Related Checks and Transfers on July 29, 2020 [ECF No. 206] (the “Taxes Order”); (iii) Final

Order Authorizing (I) Debtors to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other

Compensation and (B) Maintain Employee Benefits Programs and Pay Related Administrative



                                                 3
20-11563-scc      Doc 1401        Filed 07/08/21 Entered 07/08/21 22:35:35                     Main Document
                                             Pg 10 of 54



Obligations, (II) Employees and Retirees to Proceed With Outstanding Workers’ Compensation

Claims And (III) Financial Institutions to Honor and Process Related Checks and Transfers on July

30, 2020 [ECF No. 216] (the “Wages Order”); and (iv) Final Order Authorizing (I) Payment of

Certain Prepetition Claims of Critical Vendors and Foreign Vendors and (II) Financial Institutions

to Honor and Process Related Checks and Transfers on August 20, 2020 [ECF No. 309] (the

“Critical Vendors Order” and together with the Customer Programs Order, Taxes Order, and

Wages Order, the “First Day Orders”).

       9.      Detailed information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these Chapter 11 Cases, is set forth in the

Declaration of Ricardo Javier Sánchez Baker in Support of the Debtors’ Chapter 11 Petitions and

First Day Pleadings [ECF No. 20], filed with the Court on the Petition Date.

B.     Claims Resolution Process in the Chapter 11 Cases

       10.     On July 2, 2020, the Court entered an Order Authorizing Debtors to Retain and

Employ Epiq Corporate Restructuring, LLC as Claims and Noticing Agent Nunc Pro Tunc to the

Petition Date [ECF No. 47], thereby appointing Epiq Corporate Restructuring, LLC (“Epiq”) as the

Debtors’ claims and noticing agent in these Chapter 11 Cases.

       11.     On August 25, 2020, the Debtors filed Grupo Aeroméxico’s schedules of assets and

liabilities and its statement of financial affairs [ECF Nos. 326–33], along with the schedules and

statements of the remaining Debtors (collectively, the “Chapter 11 Schedules” and “Statements,”

respectively).3 On December 17, 2020, the Debtors filed amendments to certain of Grupo

Aeroméxico’s Chapter 11 Schedules [ECF Nos. 737–40], along with amendments to certain Chapter


3
       The Chapter 11 Schedules and Statements of each Debtor were filed on their respective individual docket. See
       In re Aerovías de México, S.A. de C.V., No. 20-11561, ECF Nos. 6–7; In re Aerolitoral, S.A. de C.V., No. 20-
       11565, ECF Nos. 6–7; In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 6–7.



                                                       4
20-11563-scc     Doc 1401        Filed 07/08/21 Entered 07/08/21 22:35:35                    Main Document
                                            Pg 11 of 54



11 Schedules of the other Debtors.4 On January 15, 2021, Grupo Aeroméxico filed additional

amendments to certain Chapter 11 Schedules [ECF Nos. 808–10].

       12.     On November 18, 2020, the Court entered an Order (I) Establishing Deadline for

Filing Proofs of Claim and Procedures Relating Thereto and (II) Approving the Form and Manner

of Notice Thereof [ECF No. 648] (the “Bar Date Order”) establishing January 15, 2021 at 5:00 p.m.

(prevailing Pacific Time) as the General Bar Date (as defined in the Bar Date Order) (the “Bar

Date”).

       13.     On December 11, 2020, Epiq duly served the Notice of Deadline Requiring Filing of

Proofs of Claim on or Before January 15, 2021 (the “Bar Date Notice”). See Bowdler Aff., ECF

No. 778. Between December 14, 2020 and December 16, 2020, the Debtors caused the Bar Date

Notice to be published in the New York Times International Edition, the New York Times, and the

Wall Street Journal. See Noblesala Aff., ECF No. 759; Noblesala Aff., ECF No. 760; Bell Aff.,

ECF No. 761.

       14.     In the ordinary course of business, the Debtors maintain books and records (the

“Book and Records”) that reflect, among other things, the Debtors’ liabilities and the amounts

thereof owed to their creditors.

       15.     The Debtors’ claims register (the “Claims Register”), prepared and maintained by

Epiq, reflects that approximately 6,053 proofs of claim (collectively, the “Proofs of Claim”) have

been filed in the Chapter 11 Cases asserting claims against the Debtors (each a “Claim,” and

collectively, the “Claims”). The Debtors and their advisors are comprehensively reviewing and

reconciling all Claims, including both the Claims listed on the Schedules (the “Scheduled Claims”)


4
       These amendments were filed on each Debtor’s respective individual docket. See In re Aerovías de México,
       S.A. de C.V., No. 20-11561, ECF Nos. 10–11; In re Aerolitoral, S.A. de C.V., No. 20-11565, ECF Nos. 10–11;
       In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 10–11.



                                                      5
20-11563-scc     Doc 1401     Filed 07/08/21 Entered 07/08/21 22:35:35             Main Document
                                         Pg 12 of 54



and the Claims asserted in the Proofs of Claim (including any supporting documentation) filed in the

Chapter 11 Cases. The Debtors and their advisors are also comparing the Claims asserted in the

Proofs of Claims with the Debtors’ Books and Records to determine the validity of the asserted

Claims.

       16.     This reconciliation process includes identifying particular categories of Claims that

the Debtors believe should be reduced, reclassified, disallowed, or expunged. To avoid a possible

double recovery or otherwise improper recovery by claimants, the Debtors will continue to file

omnibus objections to such categories of Claims if and where warranted. This Objection is one such

omnibus objection.

       17.     On February 17, 2021, the Court entered the Claims Objection Procedures Order. On

March 16, 2021, the Debtors filed their First Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims) [ECF No. 985], Second Omnibus Claims Objection to Proofs of Claim (Satisfied

Claims) [ECF No. 986], and Third Omnibus Claims Objection to Proofs of Claim (Amended and

Duplicate Claims) [ECF No. 987]. On April 16, 2021, the Debtors filed their Fourth Omnibus

Claims Objection to Proofs of Claim (Satisfied Claims) [ECF No. 1074] and Fifth Omnibus Claims

Objection to Proofs of Claim (Amended and Duplicate Claims) [ECF No. 1075]. The Court

subsequently entered orders granting each of these objections [ECF Nos. 1086–87, 1102, 1207–08].

On June 3, 2021, the Debtors filed their Sixth Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims and Incorrectly Classified Claims) [ECF No. 1265] and Seventh Omnibus Claims

Objection to Proofs of Claim (Wrong Debtor Claims) [ECF No. 1266].

       18.     The Debtors submit that this Objection, and the notice provided to claimants in

connection hereto, are consistent with the Claims Objection Procedures Order, the Bankruptcy Code,

and the Bankruptcy Rules.



                                                 6
20-11563-scc      Doc 1401      Filed 07/08/21 Entered 07/08/21 22:35:35                Main Document
                                           Pg 13 of 54



                                            Basis for Relief

        19.     Pursuant to section 101 of the Bankruptcy Code, a creditor holds a claim against a

bankruptcy estate only to the extent that (a) it has a “right to payment” for the asserted liabilities and

(b) the claim is otherwise allowable. 11 U.S.C. §§ 101(5) and 101(10).

        20.     When asserting a claim against a bankrupt estate, a claimant must allege facts that, if

true, would support a finding that the debtor is legally liable to the claimant. See In re Lehman Bros.

Holdings, Inc., 602 B.R. 564, 574 (Bankr. S.D.N.Y. 2019); In re Int’l Match Corp., 69 F.2d 73, 76

(2d Cir. 1934) (finding that a proof of claim should at least allege facts from which legal liability can

be seen to exist). Where the claimant alleges sufficient facts to support its claim, its claim is

afforded prima facie validity. See In re Lehman Bros., 602 B.R. at 574. A party wishing to dispute

such a claim must produce evidence in sufficient force to negate the claim’s prima facie validity.

See In re Dreier LLP, 544 B.R. 760, 766 (Bankr. S.D.N.Y. 2016), aff’d, No. 08-15051 (SMB), 2016

WL 3920358 (S.D.N.Y. July 15, 2016), aff’d, 683 F. App’x 78 (2d Cir. 2017) (quoting Creamer v.

Motors Liquidation Co. GUC Trust (In re Motors Liquidation Co.), No. 12 CIV. 6074 (RJS), 2013

WL 5549643, at *3 (S.D.N.Y. Sept. 26, 2013) (in turn quoting In re Allegheny Int’l, Inc., 954 F.2d

167, 173 (3d Cir. 1992))). In practice, the objecting party must produce evidence that would refute

at least one of the allegations essential to the claim’s legal sufficiency. See In re Dreier, 544 B.R. at

766. Once the objecting party produces such evidence, the burden shifts back to the claimant to

prove the validity of his or her claim by a preponderance of the evidence. See id.

        21.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11. U.S.C. § 502(b)(1).

A debtor may file an omnibus claims objection if all the claims being objected to fall under one of

several listed categories as described in the Bankruptcy Rules and the Claims Objection Procedures



                                                    7
20-11563-scc     Doc 1401      Filed 07/08/21 Entered 07/08/21 22:35:35             Main Document
                                          Pg 14 of 54



Order. See Fed. R. Bankr. P. 3007(d); Claims Obj. Proc. Order, ¶ 2(a), ECF No. 904 (providing

additional bases under which the Debtors may file omnibus claim objections).

                                             Objection

       22.     The Debtors object to the Wrong Debtor Claims listed on Schedule 1 to the Proposed

Order as they were each filed against the incorrect Debtor according to the Debtors’ Books and

Records, and request that each Wrong Debtor Claim be reclassified as Claims against the proper

Debtor(s).

       23.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11 U.S.C. § 502(b)(1).

Moreover, the Claims Objection Procedures Order authorizes the Debtors to file omnibus claims

objections to claims “filed against…the wrong Debtor.” Claims Obj. Proc. Order, ¶ 2(a)(iii).

       24.     After analyzing each of the Wrong Debtor Claims and reviewing the Books and

Records, the Debtors have determined that the Wrong Debtor Claims have each been filed against

the incorrect Debtor. In order to preserve the integrity and accuracy of the Claims Register, and to

avoid claimants from improperly receiving recoveries on a claim against the incorrect Debtor, the

Debtors seek to reclassify the Wrong Debtor Claims by reassigning the Claim from the Debtor

against which such claim was originally filed to the Debtor(s) identified in the “Correct Debtor(s)”

column applicable thereto on Schedule 1 to the Proposed Order.

                                    Separate Contested Matters

       25.     Each of the Claims and the Objection with respect thereto constitutes a separate

contested matter as contemplated by Bankruptcy Rule 9014. The Debtors request that any order

entered by this Court with respect to a request for reclassification herein shall be deemed a separate

order with respect to each Claim.



                                                  8
20-11563-scc        Doc 1401    Filed 07/08/21 Entered 07/08/21 22:35:35            Main Document
                                           Pg 15 of 54



                                Response to Omnibus Objections

        26.    To contest this Objection, a claimant must file and serve a written response to this

Objection (a “Response”) so that it is received no later than the deadline set forth in the

accompanying notice (the “Response Deadline”). All Responses shall be filed electronically with

the Court on the docket of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC),

in accordance with the Court’s General Order M-399 (available on the Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Court’s electronic case filing system, and

served (via email or otherwise) so as to be actually received on or before the Response Deadline

upon:

                        Davis Polk & Wardwell LLP
                        450 Lexington Avenue
                        New York, New York 10017
                        Attn: Timothy Graulich (timothy.graulich@davispolk.com)
                               Stephen D. Piraino (stephen.piraino@davispolk.com)
                               Erik P. Jerrard (erik.jerrard@davispolk.com)
                               Richard J. Steinberg (richard.steinberg@davispolk.com)
                        Counsel to the Debtors

                        -and-

                        Willkie Farr & Gallagher LLP
                        787 Seventh Avenue
                        New York, New York 10019
                        Attn: Brett H. Miller (bmiller@willkie.com)
                               Todd M. Goren (tgoren@willkie.com)
                               Craig Damast (cdamast@willkie.com)
                               Debra M. Sinclair (dsinclair@willkie.com)
                        Counsel to the Creditors’ Committee.

        27.    Every Response to this Objection must contain, at a minimum, the following

information:

               a.       A caption setting forth the name of the Bankruptcy Court, the names of the
                        Debtors, the case number, and title of the Objection to which the response is
                        directed;



                                                  9
20-11563-scc        Doc 1401    Filed 07/08/21 Entered 07/08/21 22:35:35              Main Document
                                           Pg 16 of 54



               b.       The name of the claimant and a description of the basis for the amount of the
                        Claim;

               c.       A concise statement setting forth the reasons why the Claim should not be
                        reclassified for the reasons set forth in the Objection, including, but not
                        limited to, the specific factual and legal bases upon which will be relied on in
                        opposing the Objection;

               d.       All documentation or other evidence of the Claim, to the extent not included
                        with the Proof of Claim previously filed with the Bankruptcy Court, upon
                        which will be relied on in opposing the Objection; and

               e.       The address(es) to which the Debtors must return any reply to the Response,
                        if different from that presented in the Proof of Claim; and

               f.       The name, address, and telephone number of the person (which may be the
                        claimant or their legal representative) possessing ultimate authority to
                        reconcile, settle, or otherwise resolve the Claim on the claimant’s behalf.

       28.     If a claimant fails to file and serve a timely Response by the Response Deadline, the

Debtors may present to the Court an appropriate order reclassifying their Claim(s), without further

notice or a hearing.

                                       Reservation of Rights

       29.     The Debtors expressly reserve the right to amend, modify, or supplement this

Objection, including, without limitation, to modify the currency associated with each Claim set forth

on the schedule(s) attached to the Proposed Order. The Debtors further reserve their right to object

to each of the Wrong Debtor Claims on any other grounds that the Debtors discover or elect to

pursue. The Debtors reserve their right to assert substantive and/or one or more additional non-

substantive objections to the Claims at a later time.

       30.     Notwithstanding anything contained in this Objection, or the exhibits or schedules

attached hereto, nothing herein shall be construed as a waiver of any rights that the Debtors may

have to (i) commence avoidance actions under the applicable sections of the Bankruptcy Code,

including, but not limited to, sections 547 and 548 of the Bankruptcy Code, against the claimants


                                                  10
20-11563-scc       Doc 1401     Filed 07/08/21 Entered 07/08/21 22:35:35              Main Document
                                           Pg 17 of 54



subject to this Objection, (ii) enforce the Debtors’ rights of setoff against the claimants relating to

such avoidance actions, or (iii) seek disallowance pursuant to section 502(d) of the Bankruptcy Code

of Claims of the claimants that are subject to such avoidance actions.

                                                Notice

        31.    Notice of this Objection will be given to (i) the United States Trustee for the Southern

District of New York; (ii) each of the parties listed on Schedule 1 to the Proposed Order; (iii) each of

the parties listed in paragraph 2(h) of the Claims Objection Procedures Order; and (iv) all parties

requesting notice pursuant to Bankruptcy Rule 2002.            The Debtors submit that, under the

circumstances, no other or further notice is required.

                                          No Prior Request

        32.    The Debtors have not previously sought the relief requested herein from the Court or

any other court.

                           [Remainder of Page Intentionally Left Blank]




                                                  11
20-11563-scc     Doc 1401      Filed 07/08/21 Entered 07/08/21 22:35:35             Main Document
                                          Pg 18 of 54



                 WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

substantially in the form attached hereto as Exhibit 1, granting the relief requested herein, and such

other and further relief as the Court deems just and proper.


Dated:   July 8, 2021
         New York, New York

                                               DAVIS POLK & WARDWELL LLP

                                               By: /s/ Timothy Graulich

                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Telephone: (212) 450-4000
                                               Facsimile: (212) 701-5800
                                               Marshall S. Huebner
                                               Timothy Graulich
                                               James I. McClammy
                                               Stephen D. Piraino (admitted pro hac vice)



                                               Counsel to the Debtors
                                               and Debtors in Possession




                                                 12
20-11563-scc   Doc 1401   Filed 07/08/21 Entered 07/08/21 22:35:35   Main Document
                                     Pg 19 of 54



                             Exhibit 1 to Objection

                                 Proposed Order
20-11563-scc        Doc 1401         Filed 07/08/21 Entered 07/08/21 22:35:35                      Main Document
                                                Pg 20 of 54



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    ORDER GRANTING DEBTORS’ SIXTEENTH OMNIBUS CLAIMS OBJECTION
             TO PROOFS OF CLAIM (WRONG DEBTOR CLAIMS)

         Upon the objection (the “Objection”)2 of the above-captioned Debtors, pursuant to sections

105 and 502 of the Bankruptcy Code and Bankruptcy Rule 3007, seeking to reclassify the Claims

identified on Schedule 1 attached hereto; and upon the Sánchez Declaration, attached to the

Objection as Exhibit 2; and the Court having jurisdiction to consider the matters raised in the

Objection pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of Reference M-431, dated

January 31, 2012 (Preska, C.J.); and the Court having authority to hear the matters raised in the

Objection pursuant to 28 U.S.C. § 157; and venue being proper before this Court pursuant to 28

U.S.C. § § 1408 and 1409; and consideration of the Objection and the relief requested therein being

a core proceeding that the Court can determine pursuant to 28 U.S.C. § 157(b)(2); and due and

proper notice of the Objection and opportunity for a hearing on the Objection having been given to

the parties listed therein, and it appearing that no other or further notice need be provided; and the

Court having reviewed and considered the Objection; and the Court having the opportunity to hold a

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
2
         Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
         Objection.
20-11563-scc      Doc 1401       Filed 07/08/21 Entered 07/08/21 22:35:35                Main Document
                                            Pg 21 of 54



hearing on the Objection; and the Court having determined that the legal and factual bases set forth

in the Objection establish just cause for the relief granted herein; and the Court having found that the

relief granted herein being in the best interests of the Debtors, their creditors, and all other parties in

interest; and upon all of the proceedings had before the Court; and after due deliberation and

sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

        1.      The Objection is hereby granted as set forth herein.

        2.      The Wrong Debtor Claims identified on Schedule 1 annexed hereto are hereby

reclassified as described therein such that each Wrong Debtor Claim is hereby reassigned from the

Debtor against which such claim was originally filed to the Debtor(s) identified in the “Correct

Debtor(s)” column applicable thereto.

        3.      This Order shall be deemed a separate Order with respect to each Wrong Debtor

Claim identified on Schedule 1 annexed hereto. Any stay of this Order pending appeal by any

claimants whose Claims are subject to this Order shall only apply to the contested matter that

involves such claimant and shall not act to stay the applicability and/or finality of this Order with

respect to the other contested matters listed in the Objection or this Order.

        4.      The Debtors, Epiq Corporate Restructuring, LLC, and the Clerk of this Court are

authorized to take, or refrain from taking, any action necessary or appropriate to implement the terms

of, and the relief granted in, this Order without seeking further order of the Court.

        5.      Notwithstanding any Bankruptcy Rule, the Local Bankruptcy Rules for the Southern

District of New York, or otherwise, the terms and conditions of this Order shall be immediately

effective and enforceable upon its entry.

        6.      This Court shall retain jurisdiction to hear and determine all matters arising from,



                                                    2
20-11563-scc     Doc 1401      Filed 07/08/21 Entered 07/08/21 22:35:35             Main Document
                                          Pg 22 of 54



arising under, or related to the Chapter 11 Cases, to the fullest extent permitted by law, including,

without limitation, to enforce this Order.



Dated:   _____________, 2021
         New York, New York




                                                 THE HONORABLE SHELLEY C. CHAPMAN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                 3
20-11563-scc   Doc 1401   Filed 07/08/21 Entered 07/08/21 22:35:35   Main Document
                                     Pg 23 of 54




                          Schedule 1 to Proposed Order

                             Wrong Debtor Claims
                                           20-11563-scc               Doc 1401            Filed 07/08/21 Entered 07/08/21 22:35:35                                    Main Document
 16th Omnibus Claims Objection                                                                       Pg 24 of 541
                                                                                                     Schedule                                                                       In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                                           Case No 20-11563 (SCC) Jointly Administered

                                                                                                    Wrong Debtor Claims

 Ref                     Claim #      Transferred      Name and Address of Claimant        Wrong Debtor         Correct Debtor(s)      Secured      Administrative       Priority       Unsecured            Total(*)        Unliquidated
  1                       14050           No           SOBOLL, JODI                            Grupo              Aerovías de             0.00            0.00             0.00          1,282.18         1,282.18 USD            No
                                                       2176 FELL ST                         Aeroméxico,          México, S.A. de
         Date Filed:    1/14/2021                      SAN FRANCISCO CA 94117              S.A.B. de C.V.             C.V.


  2                       10613            No          SOLLBERGER, RYAN                         Grupo             Aerovías de             0.00            0.00             0.00          4,272.36         4,272.36 USD            No
                                                       46 SAWGRASS                           Aeroméxico,         México, S.A. de
         Date Filed:    12/22/2020                     COTO DE CAZA CA 92679                S.A.B. de C.V.           C.V.


  3                       12486            No          SON, JEONGUK                             Grupo             Aerovías de             0.00            0.00             0.00          1,052.56         1,052.56 USD            No
                                                       470,                                  Aeroméxico,         México, S.A. de
         Date Filed:    1/10/2021                      BANGEOJINSUNHWANDO-                  S.A.B. de C.V.           C.V.
                                                       RO, 2801
                                                       ULSAN, 44096
                                                       SOUTH KOREA
  4                       11895            No          SON, MINJEONG                            Grupo             Aerovías de             0.00            0.00             0.00          2,969.00         2,969.00 USD            No
                                                       105-1501, HANLIM PRUGIO               Aeroméxico,         México, S.A. de
         Date Filed:     1/6/2021                      APT                                  S.A.B. de C.V.           C.V.
                                                       13, OERI-RO 34BEON-GILL,
                                                       SEONGSAN-GU
                                                       CHANGWON-SI 51474
                                                       REPUBLIC OF KOREA
  5                       11500            No          SONG, EUNJI                              Grupo             Aerovías de             0.00            0.00             0.00          1,041.37         1,041.37 USD            No
                                                       104-1201, 34, GOSEONGBUK-             Aeroméxico,         México, S.A. de
         Date Filed:     1/4/2021                      RO, BUK-GU                           S.A.B. de C.V.           C.V.
                                                       DAEGU 41595
                                                       SOUTH KOREA
  6                       13541            No          SONG, HEUNGSEOP                          Grupo             Aerovías de             0.00            0.00             0.00           502.40           502.40 USD             No
                                                       SAINTCATSLE 310-101                   Aeroméxico,         México, S.A. de
         Date Filed:    1/13/2021                      15-11, SEOCHEONDONG-RO               S.A.B. de C.V.           C.V.
                                                       21BEON - GIL
                                                       GIHEUNG-GU
                                                       YONGIN-SI 17106
                                                       REPUBLIC OF KOREA
  7                       10474            No          SONG, JONGKEUN                           Grupo             Aerovías de             0.00            0.00             0.00             0.00             0.00 USD             Yes
                                                       201-3702,80, SAMHO-RO,                Aeroméxico,         México, S.A. de
         Date Filed:    12/15/2020                     MASANHOEWON-GU,                      S.A.B. de C.V.           C.V.
                                                       CHANGWON-SI
                                                       GYEONGSANGNAM-DO,
                                                       REPUBLIC OF KOREA
                                                       CHANGWON 51319
                                                       SOUTH KOREA



(*) Note: Pursuant to ¶ 8(d) , n.4 of the Bar Date Order, the Debtors have converted certain claims which were originally denominated in Mexican pesos to the legal tender of the United States, based upon the conversion rate in place as
of the Petition Date from Banco de Mexico (Central Bank).



                                                                                                                                                                                                                                   Page 1
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 25 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
 8                     10408          No        SONNTAG, SVENJA                    Grupo          Aerovías de         0.00         0.00           0.00          631.92         631.92 USD          Yes
                                                BAHNHOFSTR. 58-60               Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 MUENSTER 48143                 S.A.B. de C.V.         C.V.
                                                GERMANY
 9                     10922          No        SOO, KIM HYUN                      Grupo          Aerovías de         0.00         0.00           0.00         3,480.00       3,480.00 USD         No
                                                12 EONNAM 10-GIL                Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 SEOCHO-GU                      S.A.B. de C.V.        C.V.
                                                SEOUL 06781
                                                REPUBLIC OF KOREA
10                     10498          No        SORO NA, SEULRO MUN                Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                301, A, 40, BAEKJEGOBUN-        Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 RO 45-GIL                      S.A.B. de C.V.        C.V.
                                                SONGPA-GU
                                                SEOUL 05618
                                                REPUBLIC OF KOREA
11                      221           No        SORUCO, GENOA                      Grupo          Aerovías de         0.00         0.00           0.00          650.00         650.00 USD          No
                                                ROBERTSON                       Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  330 KODIAK ST                  S.A.B. de C.V.        C.V.
                                                MORRO BAY CA 93442
12                     14121          No        SOULIERE, MARGUERITE               Grupo          Aerovías de         0.00         0.00           0.00          712.52         712.52 USD          No
                                                68 RUE DE LANAUDIERE            Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  GATINEAU QC J9A 1N6            S.A.B. de C.V.        C.V.
                                                CANADA
13                     14122          No        SPALEK, MARKUS                     Grupo          Aerovías de         0.00         0.00           0.00         1,735.57       1,735.57 USD         Yes
                                                MARKUSSPALEK@WEB.DE             Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  KIRCHSTRAßE 49, 48145          S.A.B. de C.V.        C.V.
                                                MÜNSTER
                                                MÜNSTER 48145
                                                GERMANY
14                     10490          No        SPEKER, KATHARINA                  Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                BUCHENWEG 11                    Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 PLEIDELSHEIM 74385             S.A.B. de C.V.        C.V.
                                                DEUTSCHLAND
15                     10580          No        SPIEKERMAN, EMMA K                 Grupo          Aerovías de         0.00         0.00           0.00          791.29         791.29 USD          No
                                                112 N CROFT AVE, APT 7          Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 LOS ANGELES CA 90048           S.A.B. de C.V.        C.V.


16                      647           No        SPIVEY, DANIEL                     Grupo          Aerovías de         0.00         0.00           0.00          922.80         922.80 USD          No
                                                4010 SHELBY LN                  Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  CUMMING GA 30041               S.A.B. de C.V.        C.V.


17                      651           No        SPRIGGS, TAYLOR III                Grupo          Aerovías de         0.00         0.00           0.00         4,000.00       4,000.00 USD         No
                                                3213 ARCO AVE                   Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  HENDERSON NV 89044             S.A.B. de C.V.        C.V.




                                                                                                                                                                                                     Page 2
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 26 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
18                     14636          No        SREEJITH, SACHIN                   Grupo          Aerovías de         0.00         0.00           0.00          248.99         248.99 USD           No
                                                24 CHARTERHOUSE                 Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  AVENUE                         S.A.B. de C.V.         C.V.
                                                LONDON HA0 3DB
                                                UNITED KINGDOM
19                     13599          No        STA TRAVEL                         Grupo          Aerovías de         0.00         0.00           0.00         1,171.70       1,171.70 USD         No
                                                IKEBUKURO DUPLEX B'S 12F        Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  2-40-13 IKEBUKURO              S.A.B. de C.V.        C.V.
                                                TOSHIMA-KU
                                                TOKYO 171-0014
                                                JAPAN
20                     11440          No        STEENDAM, JULIE                    Grupo          Aerovías de         0.00         0.00           0.00          235.28         235.28 USD          Yes
                                                ZUIDSTATIONSTRAAT 4             Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  GENT, 9000                     S.A.B. de C.V.        C.V.
                                                BELGIUM
21                      160           No        STEVENSON, KAREN                   Grupo          Aerovías de         0.00         0.00           0.00         1,158.52       1,158.52 USD         No
                                                4691 W HIDDEN SPRINGS DR        Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 BOISE ID 83714                 S.A.B. de C.V.        C.V.


22                      658           No        STINNESBECK, WOLFGANG              Grupo          Aerovías de         0.00         0.00           0.00         1,826.99       1,826.99 USD         No
                                                25 HOHENZOLLERN STR             Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  SIEGBURG NRW 53721             S.A.B. de C.V.        C.V.
                                                GERMANY
23                     10628          No        STOCKS, RHYS                       Grupo          Aerovías de         0.00         0.00           0.00          836.35         836.35 USD          No
                                                FLAT 210, ST PAULS PLACE        Aeroméxico,      México, S.A. de
       Date Filed:   12/23/2020                 40 ST PAULS SQUARE             S.A.B. de C.V.        C.V.
                                                BIRMINGHAM, B3 1FQ
                                                UNITED KINGDOM
24                     12080          No        STODOLAK, FREDERICK                Grupo          Aerovías de         0.00         0.00           0.00         2,283.16       2,283.16 USD         No
                                                267 DEER VALLEY DR              Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  PONTE VEDRA FL 32081           S.A.B. de C.V.        C.V.


25                      162           No        STREIT, SUSAN                      Grupo          Aerovías de         0.00         0.00           0.00          971.07         971.07 USD          No
                                                3527 KROGER AVE                 Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 CINCINNATI OH 45226            S.A.B. de C.V.        C.V.


26                     12756          No        STRETTON, JOHN                     Grupo          Aerovías de         0.00         0.00           0.00         2,830.13       2,830.13 USD         No
                                                1631 DU BARRY LN                Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  HOUSTON TX 77018               S.A.B. de C.V.        C.V.


27                     10489          No        STRONG, ROLAND K                   Grupo          Aerovías de         0.00         0.00           0.00         1,086.10       1,086.10 USD         No
                                                1700 N NORTHLAKE WAY,           Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 #209                           S.A.B. de C.V.        C.V.
                                                SEATTLE WA 98103




                                                                                                                                                                                                     Page 3
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 27 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
28                     14002          No        STÜCKEN, ALF                       Grupo          Aerovías de         0.00         0.00           0.00         7,063.00       7,063.00 USD          No
                                                BURKAMP 5                       Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  STEINFURT 45865                S.A.B. de C.V.         C.V.
                                                GERMANY
29                     10436          No        SUAREZ, KEYLOR                     Grupo          Aerovías de         0.00         0.00           0.00          467.35         467.35 USD          No
                                                300 METROS ESTE DE UH           Aeroméxico,      México, S.A. de
       Date Filed:   12/13/2020                 LLORENTE                       S.A.B. de C.V.        C.V.
                                                TIBAS, SJ 11302
                                                COSTA RICA
30                     11478          No        SUGERMAN, NOAH                     Grupo          Aerovías de         0.00         0.00           0.00          240.52         240.52 USD          No
                                                5120 WOODLEY AVE                Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  ENCINO CA 91436                S.A.B. de C.V.        C.V.


31                     11812          No        SUGIMACHI, NOHA                    Grupo          Aerovías de         0.00         0.00           0.00         1,583.85       1,583.85 USD         No
                                                COLIMA 1027                     Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  COL.LAS GARZAS                 S.A.B. de C.V.        C.V.
                                                LA PAZ BCS, 23079
                                                MEXICO
32                     12512          No        SUKHU, YVES                        Grupo          Aerovías de         0.00         0.00           0.00          790.46         790.46 USD          No
                                                663 S RANCHO SANTA FE           Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  RD, STE 353                    S.A.B. de C.V.        C.V.
                                                SAN MARCOS CA 92078
33                     13663          No        SUMIDENSO SERVICE LTD              Grupo          Aerovías de         0.00         0.00           0.00         2,340.12       2,340.12 USD         No
                                                1-14, NISHISUEHIRO-CHO          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  YOKKAICHI, MIE 510-8503        S.A.B. de C.V.        C.V.
                                                JAPAN
34                     12870          No        SUNG, YUNKYONG                     Grupo          Aerovías de         0.00         0.00           0.00         1,707.17       1,707.17 USD         Yes
                                                105-1701, 73 BEOTKKOT-RO,       Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  GEUMCHEON-GU                   S.A.B. de C.V.        C.V.
                                                SEOUL 08596
                                                SOUTH KOREA
35                     12730          No        SUURBACH, PAUL                     Grupo          Aerovías de         0.00         0.00           0.00         3,023.16       3,023.16 USD         No
                                                SPINNAKER 8                     Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  3356CP PAPENDRECHT             S.A.B. de C.V.        C.V.
                                                PAPENDRECHT 3356CP
                                                THE NETHERLANDS
36                     14494          No        SUZUKI, MIU                        Grupo          Aerovías de         0.00         0.00           0.00          752.90         752.90 USD          No
                                                1761 VIRGIN ISLAND AVE          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  HENDERSON NV 89074             S.A.B. de C.V.        C.V.


37                     12516          No        SWENSON, BRETT MICHAEL             Grupo          Aerovías de         0.00         0.00           0.00         3,811.98       3,811.98 USD         No
                                                16531 26TH AVE N                Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  PLYMOUTH MN 55447              S.A.B. de C.V.        C.V.




                                                                                                                                                                                                     Page 4
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 28 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
38                     10431          No        SZENFELD, STEVEN                   Grupo          Aerovías de         0.00         0.00           0.00         1,208.37       1,208.37 USD         Yes
                                                JUNGFERNSTIEG 23                Aeroméxico,      México, S.A. de
       Date Filed:   12/13/2020                 KIEL, SH 24103                 S.A.B. de C.V.         C.V.
                                                GERMANY
39                      240           No        SZYMANSKA, KAROLINA                Grupo          Aerovías de         0.00         0.00           0.00          415.81         415.81 USD          No
                                                DOBRA 64A                       Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  DOBRA, DOBROSZYCE 56-          S.A.B. de C.V.        C.V.
                                                410
                                                POLAND
40                     10491          No        TAKAHASHI, MARCIA                  Grupo          Aerovías de         0.00         0.00           0.00         3,680.32       3,680.32 USD         No
                                                33 OAKLEY STREET                Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 WEST SAINT PAUL MB R4A         S.A.B. de C.V.        C.V.
                                                0B2
                                                CANADA
41                     12178          No        TAKAHASHI, MAYA                    Grupo          Aerovías de         0.00         0.00           0.00         1,215.29       1,215.29 USD         Yes
                                                4007-1 KAMIMIZO, CHUO-KU        Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  SAGAMIHARA, KANAGAWA           S.A.B. de C.V.        C.V.
                                                JAPAN
                                                SAGAMIHARA 252-0243
                                                JAPAN
42                     11997          No        TAKAHASHI, SATOMI                  Grupo          Aerovías de         0.00         0.00           0.00         1,600.00       1,600.00 USD         No
                                                2-4-17-302 EBISUMINAMI,         Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  SHIBUYA-KU                     S.A.B. de C.V.        C.V.
                                                TOKYO 150-0022
                                                JAPAN
43                     12209          No        TAKAISHI, KAZUKI                   Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                1-9-11-301                      Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  MIYAKOJIMAHONDORI              S.A.B. de C.V.        C.V.
                                                MIYAKOJIMA-KU
                                                OOSAKA-CITY, 534-0021
                                                JAPAN
44                     11897          No        TAKAO, YAMAUCHI                    Grupo          Aerovías de         0.00         0.00           0.00         1,227.64       1,227.64 USD         No
                                                59-27-301                       Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  HARI                           S.A.B. de C.V.        C.V.
                                                KONAN-CITY, SHIGA-KEN
                                                5203231
                                                JAPAN
45                     12181          No        TAKEDA, HIRONARI                   Grupo          Aerovías de         0.00         0.00           0.00          540.00         540.00 USD          No
                                                6-3-2 HINODE                    Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  URAYASU, CHIBA 2790013         S.A.B. de C.V.        C.V.
                                                JAPAN
46                     14442          No        TAKEDA, MAYUMI                     Grupo          Aerovías de         0.00         0.00           0.00         2,066.00       2,066.00 USD         No
                                                6 3 2 HINODE URAYASU            Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  CHIBA 279-0000                 S.A.B. de C.V.        C.V.
                                                JAPAN




                                                                                                                                                                                                     Page 5
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 29 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
47                     14312          No        TAMURA, YOJI                       Grupo          Aerovías de         0.00         0.00           0.00         4,343.00       4,343.00 USD          No
                                                4-19-10                         Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  NISHISHINJYUKU                 S.A.B. de C.V.         C.V.
                                                SHINJYUKUKU
                                                TOKYO 160-0023 81
                                                JAPAN
48                      715           No        TANOURY, PATRICIA K                Grupo          Aerovías de         0.00         0.00           0.00         4,216.68       4,216.68 USD         No
                                                32 BIRCH ST                     Aeroméxico,      México, S.A. de
       Date Filed:    3/8/2021                  MILL VALLEY CA 94941           S.A.B. de C.V.        C.V.


49                     13997          No        TARKHAN-MOURAVI, LIA               Grupo          Aerovías de         0.00         0.00           0.00         1,273.14       1,273.14 USD         No
                                                FLAT 4, 96 PHILBEACH            Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  GARDENS                        S.A.B. de C.V.        C.V.
                                                LONDON SW5 9ET
                                                UNITED KINGDOM
50                     14133          No        TARYN MACKIE & MICHAEL             Grupo          Aerovías de         0.00         0.00           0.00         6,957.06       6,957.06 USD         No
                                                BAUER                           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  #2408 - 1028 BARCLAY           S.A.B. de C.V.        C.V.
                                                STREET
                                                VANCOUVER BC V6E 0B1
                                                CANADA
51                     10620          No        TAYLOR, WILLIAM ROBERT             Grupo          Aerovías de         0.00         0.00           0.00         2,905.48       2,905.48 USD         Yes
                                                3939 CESAR CHAVEZ ST            Aeroméxico,      México, S.A. de
       Date Filed:   12/22/2020                 SAN FRANCISCO CA 94131         S.A.B. de C.V.        C.V.


52                     10895          No        TAYLOR-ROBINSON, SIMON             Grupo          Aerovías de         0.00         0.00           0.00          780.92         780.92 USD          No
                                                DAVID                           Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 16 CHURCH CLOSE                S.A.B. de C.V.        C.V.
                                                KENSINGTON CHURCH ST
                                                LONDON W8 4EZ
                                                UNITED KINGDOM
53                     13019          No        TELLIER, ALEXANDER                 Grupo          Aerovías de         0.00         0.00           0.00          529.46         529.46 USD          Yes
                                                HASENBERGSTR.101                Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  STUTTGART, 70176               S.A.B. de C.V.        C.V.
                                                GERMANY
54                     14498          No        TEMPLIN, SCOTT                     Grupo          Aerovías de         0.00         0.00           0.00          348.00         348.00 USD          No
                                                30 W 141ST ST, APT 2R           Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  NEW YORK NY 10037              S.A.B. de C.V.        C.V.


55                     10617          No        THAKUR, NITIN                      Grupo          Aerovías de         0.00         0.00           0.00         1,800.00       1,800.00 USD         No
                                                9 MOTEN ST                      Aeroméxico,      México, S.A. de
       Date Filed:   12/22/2020                 CAMPBELL                       S.A.B. de C.V.        C.V.
                                                CANBERRA, AC 2612
                                                AUSTRALIA




                                                                                                                                                                                                     Page 6
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                           Main Document
16th Omnibus Claims Objection                                                             Pg 30 of 541
                                                                                          Schedule                                                            In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                   Case No 20-11563 (SCC) Jointly Administered

                                                                                        Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor        Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
56                     10477          No        THANAWALA, VISHAL                  Grupo             Aerovías de         0.00         0.00           0.00         2,400.00       2,400.00 USD          No
                                                44 LADY HAY ROAD                Aeroméxico,         México, S.A. de
       Date Filed:   12/15/2020                 BRADGATE HEIGHTS               S.A.B. de C.V.            C.V.
                                                LEICESTER LE3 9QW
                                                UNITED KINGDOM
57                     10900          No        THIRION, PIETER-JAN                Grupo             Aerovías de         0.00         0.00           0.00          289.94         289.94 USD          No
                                                HUIGEVELDSTRAAT 48              Aeroméxico,         México, S.A. de
       Date Filed:   12/28/2020                 HERZELE, 9550                  S.A.B. de C.V.           C.V.
                                                BELGIUM
58                     13940          No        TICKETSHOP FTI                     Grupo             Aerovías de         0.00         0.00           0.00          649.40         649.40 USD          No
                                                BRANDBACHSTRASSE 10             Aeroméxico,         México, S.A. de
       Date Filed:   1/14/2021                  DIETLIKON ZH 8153              S.A.B. de C.V.           C.V.
                                                SWITZERLAND
59                     14707          No        TIME TOURS                         Grupo             Aerovías de         0.00         0.00           0.00         2,531.00       2,531.00 USD         No
                                                249 RUE DE CRIMEE               Aeroméxico,         México, S.A. de
       Date Filed:   1/18/2021                  PARIS 755019                   S.A.B. de C.V.           C.V.
                                                FRANCE
60                      238           No        TIMMEL, VICTORIA LEE               Grupo             Aerovías de         0.00         0.00           0.00          141.56         141.56 USD          No
                                                2112 36TH ST, #2                Aeroméxico,         México, S.A. de
       Date Filed:    1/5/2021                  ASTORIA NY 11105               S.A.B. de C.V.           C.V.


61                     20473          No        TOLEDANO, LETICIA              Aerolitoral, S.A.     Aerovías de         0.00         0.00           0.00         2,229.00       2,229.00 USD         No
                                                YADIRA SEPULVEDA                   de C.V.          México, S.A. de
       Date Filed:   1/15/2021                  MONTE ALBAN 105                                         C.V.
                                                SALAMANCA 36720
                                                MEXICO
62                     14330          No        TOPPAN TRAVEL SERVICE              Grupo             Aerovías de         0.00         0.00           0.00         4,156.26       4,156.26 USD         No
                                                CORP                            Aeroméxico,         México, S.A. de
       Date Filed:   1/15/2021                  AIORI DAINI BLDG., 1-13-2      S.A.B. de C.V.           C.V.
                                                SAKAE
                                                NAKA-KU
                                                NAGOYA, AICHI 4600008
                                                JAPAN
63                     14177          No        TORRES, DEIRA ELENA                Grupo             Aerovías de         0.00         0.00           0.00         1,071.15       1,071.15 USD         No
                                                GARCES                          Aeroméxico,         México, S.A. de
       Date Filed:   1/14/2021                  56 RENAISSANCE BLVD            S.A.B. de C.V.           C.V.
                                                SOMERSET NJ 08873
64                     11536          No        TORRES, DIANNA LIVIER              Grupo             Aerovías de         0.00         0.00           0.00          919.40         919.40 USD          No
                                                3266 PALM AVE                   Aeroméxico,         México, S.A. de
       Date Filed:    1/4/2021                  LYNWOOD CA 90262               S.A.B. de C.V.           C.V.




                                                                                                                                                                                                        Page 7
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 31 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
65                     20510          No        TORRES, GUILLERMO                  Grupo          Aerovías de         0.00         0.00           0.00         3,084.59       3,084.59 USD          No
                                                VILLARREAL                      Aeroméxico,      México, S.A. de
       Date Filed:    2/3/2021                  PROLONGACION PASEO DE          S.A.B. de C.V.         C.V.
                                                LA REFORMA 115
                                                CIUDAD DE MÉXICO 01330
                                                MÉXICO
66                     10392          No        TORRES, LUIS                       Grupo          Aerovías de         0.00         0.00           0.00         5,530.16       5,530.16 USD         No
                                                2022 CASTELLI BLVD              Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 MOUNT DORA FL 32757            S.A.B. de C.V.        C.V.


67                     13461          No        TOTAL TRAVEL                       Grupo          Aerovías de         0.00         0.00           0.00        14,889.49      14,889.49 USD         No
                                                ENTERPRISES                     Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  2332 GALIANO ST, STE 124       S.A.B. de C.V.        C.V.
                                                CORAL GABLES FL 33134
68                     13704          No        TOYOTA TOURIST                     Grupo          Aerovías de         0.00         0.00           0.00        16,674.00      16,674.00 USD         No
                                                INTERNATIONAL INC               Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  5TH FL COMO SQUARE             S.A.B. de C.V.        C.V.
                                                WEST, 2-160
                                                KITA-MACHI
                                                TOYOTA-SHI AICHI-KEN
                                                4710027
                                                JAPAN
69                     11917          No        TOZAWA, MASATOSHI                  Grupo          Aerovías de         0.00         0.00           0.00        18,260.39      18,260.39 USD         No
                                                KAMIHIDEYA 985-5                Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  OKEAGAWA-SHI                   S.A.B. de C.V.        C.V.
                                                SAITAMA 363-0026
                                                JAPAN
70                     20518          No        TRAPP, SIEGFRIED                   Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                GMÜNDER STR. 20                 Aeroméxico,      México, S.A. de
       Date Filed:   2/13/2021                  HEUBACH BW 73540               S.A.B. de C.V.        C.V.
                                                GERMANY
71                     13770          No        TRAVEL CONNAISSEURS                Grupo          Aerovías de         0.00         0.00           0.00         3,366.00       3,366.00 USD         No
                                                IATA 20253181                   Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  1 RUE JEAN FERAUD              S.A.B. de C.V.        C.V.
                                                CAGNES SUR MER 06800
                                                FRANCE
72                     14400          No        TRAVEL COUNSELLORS LTD             Grupo          Aerovías de         0.00         0.00           0.00        32,936.85      32,936.85 USD         No
                                                ATTN ANDY BARLOW                Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  VENUS                          S.A.B. de C.V.        C.V.
                                                NO.1 OLD PARK LANE
                                                MANCHESTER M41 7HA
                                                UNITED KINGDOM
73                     10483          No        TRAVERS, MARK A                    Grupo          Aerovías de         0.00         0.00           0.00          947.62         947.62 USD          No
                                                9405 MIRANDA DR                 Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 RALEIGH NC 27617               S.A.B. de C.V.        C.V.




                                                                                                                                                                                                     Page 8
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 32 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
74                     10356          No        TREJO, DEBORAH                     Grupo          Aerovías de         0.00         0.00           0.00          676.86         676.86 USD           No
                                                1717 BRIAR ST                   Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 AUSTIN TX 78704                S.A.B. de C.V.         C.V.


75                     12198          No        TREMBLAY, DERICK                   Grupo          Aerovías de         0.00         0.00           0.00          279.29         279.29 USD          No
                                                392 CHEMIN DE LA                Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  CANARDIERE                     S.A.B. de C.V.        C.V.
                                                QUEBEC QC G1L 2V2
                                                CANADA
76                     13827          No        TRILL, CHRISTOPHER                 Grupo          Aerovías de         0.00         0.00           0.00         3,508.00       3,508.00 USD         No
                                                C/O AMERICAN EXPRESS            Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  GLOBAL BUS TRAVEL              S.A.B. de C.V.        C.V.
                                                5 CHURCHILL PLACE
                                                CANARY WHARF
                                                LONDON E14 5HU
                                                UNITED KINGDOM
77                     10681          No        TROIANO, LELIA                     Grupo          Aerovías de         0.00         0.00           0.00          444.14         444.14 USD          No
                                                1534 16TH RD N, APT 10          Aeroméxico,      México, S.A. de
       Date Filed:   12/25/2020                 ARLINGTON VA 22209             S.A.B. de C.V.        C.V.


78                     10503          No        TRUONG, THAO                       Grupo          Aerovías de         0.00         0.00           0.00          647.90         647.90 USD          No
                                                733 CHENERY ST                  Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 SAN FRANCISCO CA 94131         S.A.B. de C.V.        C.V.


79                     11297          No        TSCHAUDER, ULRICH                  Grupo          Aerovías de         0.00         0.00           0.00         3,240.00       3,240.00 USD         No
                                                WINDMUEHLENSTR 4                Aeroméxico,      México, S.A. de
       Date Filed:    1/2/2021                  GLANDORF 49219                 S.A.B. de C.V.        C.V.
                                                GERMANY
80                     20220          No        TSIROS, LUCIANO                    Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                2-9-21-207 TAISHIDO             Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  SETAGAYA-KU 1540004            S.A.B. de C.V.        C.V.
                                                JAPAN
81                     10629          No        TUBILLA, ANGEL                     Grupo          Aerovías de         0.00         0.00           0.00          207.99         207.99 USD          No
                                                6480 LIBERTY PEAK LN            Aeroméxico,      México, S.A. de
       Date Filed:   12/23/2020                 PARK CITY UT 84098             S.A.B. de C.V.        C.V.


82                     13824          No        TUI 4U GMBH                        Grupo          Aerovías de         0.00         0.00           0.00        48,629.68      48,629.68 USD         No
                                                OTTO-LILIENTHAL-STRASSE         Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  17                             S.A.B. de C.V.        C.V.
                                                BREMEN DE 28199
                                                GERMANY




                                                                                                                                                                                                     Page 9
                                    20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                            Pg 33 of 541
                                                                                         Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                      Wrong Debtor Claims

Ref                  Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
83                    20205          No        TUNIBRA TRAVEL JAPAN               Grupo          Aerovías de         0.00         0.00           0.00         1,507.00       1,507.00 USD          No
                                               INC                             Aeroméxico,      México, S.A. de
       Date Filed:   1/8/2021                  4-13-5 HATCHOBORI              S.A.B. de C.V.         C.V.
                                               SAIWAI BDLG 3F
                                               CHUO-KU, TOKYO 104-0032
                                               JAPAN
84                    20204          No        TUNIBRA TRAVEL JAPAN               Grupo          Aerovías de         0.00         0.00           0.00         3,780.00       3,780.00 USD         No
                                               INC                             Aeroméxico,      México, S.A. de
       Date Filed:   1/7/2021                  4-13-5 HATCHOBORI              S.A.B. de C.V.        C.V.
                                               SAIWAI BDLG 3F
                                               CHUO-KU, TOKYO 104-0032
                                               JAPAN
85                    13207          No        TURNER, BELINDA                    Grupo          Aerovías de         0.00         0.00           0.00          847.80         847.80 USD          No
                                               23 COOK STREET                  Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                 NORTHGATE 4013                 S.A.B. de C.V.        C.V.
                                               AUSTRALIA
86                    14518          No        TYLLER PASSAGENS E                 Grupo          Aerovías de         0.00         0.00           0.00         4,500.00       4,500.00 USD         No
                                               TURISMO LTDA                    Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 RUA 7 DE ABRIL 127 9           S.A.B. de C.V.        C.V.
                                               ANDAR
                                               SAOPAULO SP 0143000
                                               BRAZIL
87                    14009          No        TYLLER PASSAGENS E                 Grupo          Aerovías de         0.00         0.00           0.00         3,919.43       3,919.43 USD         No
                                               TURISMO LTDA                    Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 RUA 7 DE ABRIL 127 9           S.A.B. de C.V.        C.V.
                                               ANDAR
                                               SAOPAULO SP 01043000
                                               BRAZIL
88                     295           No        UMANA, NORIS MONTOYA               Grupo          Aerovías de         0.00         0.00           0.00         1,149.84       1,149.84 USD         No
                                               AVE SANTIAGO UNA                Aeroméxico,      México, S.A. de
       Date Filed:   1/6/2021                  CUADRA                         S.A.B. de C.V.        C.V.
                                               ANTES DE LA POLICIA
                                               NACIONAL
                                               BARRIO EL CENTRO
                                               YORO 23101
                                               HONDURAS
89                    14764          No        UNITED EXPLORER MULES              Grupo          Aerovías de         0.00         0.00           0.00         1,075.58       1,075.58 USD         No
                                               PLUS                            Aeroméxico,      México, S.A. de
       Date Filed:   2/2/2021                  519 35TH ST                    S.A.B. de C.V.        C.V.
                                               UNION CITY NJ 07087
90                    14422          No        VACACIONES EDREAMS SL              Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                               ON BEHALF OF PAXS               Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 BAILEN 67-69                   S.A.B. de C.V.        C.V.
                                               BARCELONA 08009
                                               SPAIN




                                                                                                                                                                                                  Page 10
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 34 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
91                     10407          No        VALDEZ, ZULEYMA                    Grupo          Aerovías de         0.00         0.00           0.00          753.74         753.74 USD           No
                                                149 MARTINEZ PLACE              Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 SOLEDAD CA 93960               S.A.B. de C.V.         C.V.


92                     20227          No        VALENCIA, YONATAN                  Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                CALLE 32 # 47 - 43 APT 301      Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  ITAGUI 055413                  S.A.B. de C.V.        C.V.
                                                COLOMBIA
93                     13046          No        VALLEJOS, DIEGO                    Grupo          Aerovías de         0.00         0.00           0.00         1,200.00       1,200.00 USD         Yes
                                                MILAZZO 3251                    Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  BERZAZATEGUI, BA 1875          S.A.B. de C.V.        C.V.
                                                ARGENTINA
94                     14758          No        VANORMAN, LEAH                     Grupo          Aerovías de         0.00         0.00           0.00         1,332.72       1,332.72 USD         No
                                                1936 MORNING MIST               Aeroméxico,      México, S.A. de
       Date Filed:    2/1/2021                  MOUNT PLEASANT MI 48858        S.A.B. de C.V.        C.V.


95                     10522          No        VARAN, NICOLETTE                   Grupo          Aerovías de         0.00         0.00           0.00          289.36         289.36 USD          No
                                                411 W FULLERTON PKWY,           Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 601W                           S.A.B. de C.V.        C.V.
                                                CHICAGO IL 60614
96                     20128          No        VARGAS, ARACELI                    Grupo          Aerovías de         0.00         0.00           0.00         1,681.64       1,681.64 USD         No
                                                ESCOBAR                         Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 17304 CROSS WINDS RD           S.A.B. de C.V.        C.V.
                                                LIVONIA MI 48152
97                     13021          No        VAUCLUSE VOYAGES                   Grupo          Aerovías de         0.00         0.00           0.00          112.00         112.00 USD          No
                                                20202501                        Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  38 BOULEVARD ALBIN             S.A.B. de C.V.        C.V.
                                                DURAND
                                                CARPENTRAS, FR 84200
                                                FRANCE
98                     13020          No        VAUCLUSE VOYAGES                   Grupo          Aerovías de         0.00         0.00           0.00          112.00         112.00 USD          No
                                                20202501                        Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  38 BOULEVARD ALBIN             S.A.B. de C.V.        C.V.
                                                DURAND
                                                CARPENTRAS, FR 84200
                                                FRANCE
99                     13016          No        VAUCLUSE VOYAGES                   Grupo          Aerovías de         0.00         0.00           0.00          822.00         822.00 USD          No
                                                20202501                        Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  38 BOULEVARD ALBIN             S.A.B. de C.V.        C.V.
                                                DURAND
                                                CARPENTRAS, FR 84200
                                                FRANCE




                                                                                                                                                                                                   Page 11
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 35 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
100                    13014          No        VAUCLUSE VOYAGES                   Grupo          Aerovías de         0.00         0.00           0.00          822.00         822.00 USD           No
                                                20202501                        Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  38 BOULEVARD ALBIN             S.A.B. de C.V.         C.V.
                                                DURAND
                                                CARPENTRAS, FR 84200
                                                FRANCE
101                    13009          No        VAUCLUSE VOYAGES                   Grupo          Aerovías de         0.00         0.00           0.00          998.00         998.00 USD          No
                                                20202501                        Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  38 BOULEVARD ALBIN             S.A.B. de C.V.        C.V.
                                                DURAND
                                                CARPENTRAS, FR 84200
                                                FRANCE
102                    12074          No        VAZQUEZ, ANGELICA                  Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                YAMILLE PEREZ                   Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  CUESTA SANTO DOMINGO           S.A.B. de C.V.        C.V.
                                                18
                                                MADRID 28013
                                                SPAIN
103                    14199          No        VAZQUEZ, LUPE RIVERA               Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                11409 BRIGHT STAR TRL           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  MORENO VALLEY CA 92557         S.A.B. de C.V.        C.V.


104                     286           No        VAZQUEZ, NEREIDA                   Grupo          Aerovías de         0.00         0.00           0.00          616.76         616.76 USD          No
                                                214 SORENTO PL                  Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 LONGMONT CO 80504              S.A.B. de C.V.        C.V.


105                     151           No        VEGA, SOPHIA                       Grupo          Aerovías de         0.00         0.00           0.00          275.51         275.51 USD          No
                                                19 EDLIE AVE                    Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 NORWALK CT 06855               S.A.B. de C.V.        C.V.


106                    10357          No        VELASCO, FAUSTO                    Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                PO BOX 226                      Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 RIPON CA 95366                 S.A.B. de C.V.        C.V.


107                    20252          No        VELAZQUEZ, MARIO                   Grupo          Aerovías de         0.00         0.00           0.00          946.48         946.48 USD          No
                                                1909 W FARRAGUT                 Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  CHICAGO IL 60640               S.A.B. de C.V.        C.V.


108                    20350          No        VERGARA MONTOYA, RAUL              Grupo          Aerovías de         0.00         0.00           0.00          400.00         400.00 USD          No
                                                ANDRES                          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  HUMBERTO MARIN                 S.A.B. de C.V.        C.V.
                                                WILLIAMS 550
                                                POBLACION QUINTA
                                                LA SERENA 1700000
                                                CHILE



                                                                                                                                                                                                   Page 12
                                    20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                            Pg 36 of 541
                                                                                         Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                      Wrong Debtor Claims

Ref                  Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
109                   12513          No        VERHOEVEN, LILIANE                 Grupo          Aerovías de         0.00         0.00           0.00         2,744.22       2,744.22 USD          No
                                               HERENTASEBAAN, 180 V1           Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                 WOMMELGEM, 2160                S.A.B. de C.V.         C.V.
                                               BELGIUM
110                   12951          No        VERMEER, L J                       Grupo          Aerovías de         0.00         0.00           0.00           93.05          93.05 USD          No
                                               STATENSINGEL 93-C               Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                 ROTTERDAM ZH 3039LG            S.A.B. de C.V.        C.V.
                                               THE NETHERLANDS
111                   13395          No        VEUGELERS, MIEL                    Grupo          Aerovías de         0.00         0.00           0.00         1,550.78       1,550.78 USD         No
                                               LANGE BRUGSTRAAT, 130B          Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                 ETTEN-LEUR, 4871CS             S.A.B. de C.V.        C.V.
                                               THE NETHERLANDS
112                   20520          No        VIAJES AMAIA SA                    Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                               DOSCTOR CASTELO 15 -            Aeroméxico,      México, S.A. de
       Date Filed:   2/18/2021                 LOCAL                          S.A.B. de C.V.        C.V.
                                               MADRID 28009
                                               SPAIN
113                   20427          No        VIAJES EL CORTE INGLÉS             Grupo          Aerovías de         0.00         0.00           0.00        71,545.67      71,545.67 USD         No
                                               SA                              Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 AVDA. CANTABRIA, 51            S.A.B. de C.V.        C.V.
                                               MADRID 28042
                                               SPAIN
114                   20434          No        VIAJES S S SRL                     Grupo          Aerovías de         0.00         0.00           0.00         3,300.00       3,300.00 USD         Yes
                                               CALLE RAMON PERALTA             Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 G26                            S.A.B. de C.V.        C.V.
                                               LOS JARDINES
                                               METROPOLITANOS
                                               SANTIAGO 55105
                                               DOMINICAN REPUBLIC
115                   14752          No        VIGMA                              Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                               20 RUE DU REMPART ST            Aeroméxico,      México, S.A. de
       Date Filed:   1/29/2021                 ETIENNE                        S.A.B. de C.V.        C.V.
                                               TOULOUSE 31000
                                               FRANCE
116                   13391          No        VILLALOBOS, GERARDO                Grupo          Aerovías de         0.00         0.00           0.00          817.29         817.29 USD          No
                                               MANUEL TRUYOL                   Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                 MARTIN DE VARGAS 17            S.A.B. de C.V.        C.V.
                                               ESQ IZQ, 6TO F
                                               MADRID, MA 28005
                                               SPAIN
117                    707           No        VILLALPANDO, SILVIA                Grupo          Aerovías de         0.00         0.00           0.00          601.92         601.92 USD          No
                                               ELENA LLERENA                   Aeroméxico,      México, S.A. de
       Date Filed:   2/22/2021                 RIO LERMA #17                  S.A.B. de C.V.        C.V.
                                               RANCHO DEL ORO
                                               AJIJIC, JALISCO 45920
                                               MEXICO


                                                                                                                                                                                                  Page 13
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 37 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
118                    12853          No        VILLANUEVA, SANDRA                 Grupo          Aerovías de         0.00         0.00           0.00          718.24         718.24 USD           No
                                                ELIZABETH                       Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  144 E MARCIANO WAY             S.A.B. de C.V.         C.V.
                                                GRANTSVILLE UT 84029
119                    14511          No        VILLESCAZ, BRENDA                  Grupo          Aerovías de         0.00         0.00           0.00         2,081.43       2,081.43 USD         No
                                                ADRIANA                         Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  5120 COMANCHE CT               S.A.B. de C.V.        C.V.
                                                ANTIOCH CA 94531
120                    10480          No        VILLETORTE, LAURA                  Grupo          Aerovías de         0.00         0.00           0.00          638.50         638.50 USD          No
                                                55 RUE DE LA LIBERTE            Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 GUJAN MESTRAS 33470            S.A.B. de C.V.        C.V.
                                                FRANCE
121                    20347          No        VINDAS-SMITH, REBECA               Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                25M ESTE DE LA CRUZ ROJA        Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  SAN PABLO DE HEREDIA           S.A.B. de C.V.        C.V.
                                                40901
                                                COSTA RICA
122                    14074          No        VOCELLE, NATHALIE                  Grupo          Aerovías de         0.00         0.00           0.00         1,120.00       1,120.00 USD         No
                                                260 CHEMIN DE VAL DES           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  LAC                            S.A.B. de C.V.        C.V.
                                                VAL DES LACS QC J0T 2P0
                                                CANADA
123                    13017          No        VOYAGES ROUILLARD                  Grupo          Aerovías de         0.00         0.00           0.00         8,605.00       8,605.00 USD         No
                                                20226695                        Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  11 RUE ST GILLES               S.A.B. de C.V.        C.V.
                                                SAINT BRIEUC, 22000
                                                FRANCE
124                    12975          No        VOYAGES ROUILLARD                  Grupo          Aerovías de         0.00         0.00           0.00         1,427.05       1,427.05 USD         No
                                                20264473                        Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  11 BLD DU GENERAL              S.A.B. de C.V.        C.V.
                                                LECLERC
                                                BINIC 22520
                                                FRANCE
125                     211           No        VRAKKING, DEWIJUDITH               Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                1311 KM 35                      Aeroméxico,      México, S.A. de
       Date Filed:   12/31/2020                 THE NETHERLANDS                S.A.B. de C.V.        C.V.


126                    10414          No        VRAKKING, MARC                     Grupo          Aerovías de         0.00         0.00           0.00         1,459.84       1,459.84 USD         No
                                                BUZIAUPAD 35                    Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 ALMERE, FL 1311KM              S.A.B. de C.V.        C.V.
                                                NETHERLANDS
127                    14033          No        VULCANO, GIANCARLO                 Grupo          Aerovías de         0.00         0.00           0.00          800.00         800.00 USD          No
                                                136 VAN BUREN ST                Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  BROOKLYN NY 11221-5555         S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 14
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 38 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
128                     145           No        WALKER, ANDREW                     Grupo          Aerovías de         0.00         0.00           0.00          289.52         289.52 USD           No
                                                3202 CLUB POINT WAY             Aeroméxico,      México, S.A. de
       Date Filed:   12/14/2020                 GAINESVILLE GA 30506           S.A.B. de C.V.         C.V.


129                     144           No        WALKER, JANET                      Grupo          Aerovías de         0.00         0.00           0.00          289.52         289.52 USD          No
                                                3202 CLUB POINT WAY             Aeroméxico,      México, S.A. de
       Date Filed:   12/14/2020                 GAINESVILLE GA 30506           S.A.B. de C.V.        C.V.


130                    12172          No        WALLEY, BRIAN A                    Grupo          Aerovías de         0.00         0.00           0.00          587.36         587.36 USD          No
                                                3702 MARINE AVE                 Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  BELCARRA BC V3H 4R8            S.A.B. de C.V.        C.V.
                                                CANADA
131                    14578          No        WALSH, MATTHEW                     Grupo          Aerovías de         0.00         0.00           0.00          425.88         425.88 USD          No
                                                27 E TORRENCE RD                Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  COLUMBUS OH 43214              S.A.B. de C.V.        C.V.


132                    12105          No        WATANABE, NORIKO                   Grupo          Aerovías de         0.00         0.00           0.00          945.00         945.00 USD          Yes
                                                3-21-3 OOI, SHINAGAWA           Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  TOKYO                          S.A.B. de C.V.        C.V.
                                                JAPAN
133                    20109          No        WATTIEZ, OPHÉLIE                   Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                49 AVENUE MAXENCE VAN           Aeroméxico,      México, S.A. de
       Date Filed:   12/14/2020                 DER MEERSCH                    S.A.B. de C.V.        C.V.
                                                TOURCOING 59200 59200
                                                FRANCE
134                    10364          No        WEINSTOCK, ANNE                    Grupo          Aerovías de         0.00         0.00           0.00          819.68         819.68 USD          No
                                                124 FOSTER ST, 3RD FL           Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 NEW HAVEN CT 06511             S.A.B. de C.V.        C.V.


135                    11612          No        WENKE, JOHN A                      Grupo          Aerovías de         0.00         0.00           0.00          977.84         977.84 USD          No
                                                501 E CALIFORNIA AVE            Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  EL PASO TX 79902               S.A.B. de C.V.        C.V.


136                    14727          No        WESTENBERG, PIM                    Grupo          Aerovías de         0.00         0.00           0.00         1,209.00       1,209.00 USD         No
                                                PAULUS EMTINCKWEG 42            Aeroméxico,      México, S.A. de
       Date Filed:   1/21/2021                  DIEMEN NL 1111BV               S.A.B. de C.V.        C.V.
                                                THE NETHERLANDS
137                    10376          No        WEYRICH, MARIUS                    Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                IM KIRSCHENPFAD 10              Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 SAINT WENDEL, 66606            S.A.B. de C.V.        C.V.
                                                GERMANY




                                                                                                                                                                                                   Page 15
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 39 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
138                    14248          No        WHARF, JOSHUA                      Grupo          Aerovías de         0.00         0.00           0.00          480.58         480.58 USD           No
                                                12543 CAMINITO VISTA            Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  SOLEDAD                        S.A.B. de C.V.         C.V.
                                                SAN DIEGO CA 92130
139                    12520          No        WHITE, RICHARD                     Grupo          Aerovías de         0.00         0.00           0.00         1,058.08       1,058.08 USD         No
                                                1195 RANCHEROS RD               Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  PASADENA CA 91103              S.A.B. de C.V.        C.V.


140                    11042          No        WHITEFIELD, ANNA                   Grupo          Aerovías de         0.00         0.00           0.00         5,361.40       5,361.40 USD         No
                                                OAK COTTAGE                     Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 POUND ROAD                     S.A.B. de C.V.        C.V.
                                                HORTON, ILMINSTER
                                                SOMERSET TA19 9QT
                                                UNITED KINGDOM
141                    11032          No        WHITFIELD, GRAFTON                 Grupo          Aerovías de         0.00         0.00           0.00          612.96         612.96 USD          No
                                                LEIGH                           Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 1310 N FIRST ST, APT 19        S.A.B. de C.V.        C.V.
                                                EL CAJON CA 92021
142                    14871          No        WILLIAMS, JOSEPH                   Grupo          Aerovías de         0.00         0.00           0.00          858.84         858.84 USD          No
                                                406 SAYBROOKE LN                Aeroméxico,      México, S.A. de
       Date Filed:   5/30/2021                  ANDERSON SC 29621              S.A.B. de C.V.        C.V.


143                    11780          No        WILSON, KAYLEE                     Grupo          Aerovías de         0.00         0.00           0.00          785.42         785.42 USD          No
                                                14503 COLORADO RIVER RD         Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  GYPSUM CO 81637                S.A.B. de C.V.        C.V.


144                    10805          No        WILSON, VALERIE                    Grupo          Aerovías de         0.00         0.00           0.00         1,626.48       1,626.48 USD         No
                                                3256 SAN JOSE AVE               Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 ALAMEDA CA 94501-4865          S.A.B. de C.V.        C.V.


145                    10354          No        WINCHELL, KEITH L &                Grupo          Aerovías de         0.00         0.00           0.00          568.08         568.08 USD          No
                                                JANICE L                        Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 1109 N POPLAR ST               S.A.B. de C.V.        C.V.
                                                OTTAWA KS 66067
146                    14226          No        WINSTON, TYLER                     Grupo          Aerovías de         0.00         0.00           0.00          481.58         481.58 USD          No
                                                706 NEPTUNE AVE                 Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  ENCINITAS CA 92024             S.A.B. de C.V.        C.V.


147                    14042          No        WOLBER, MELANIE                    Grupo          Aerovías de         0.00         0.00           0.00         1,654.00       1,654.00 USD         Yes
                                                ALEXANDRA                       Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  GERBERAWEG 36                  S.A.B. de C.V.        C.V.
                                                BONN 53123
                                                GERMANY




                                                                                                                                                                                                   Page 16
                                    20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                            Pg 40 of 541
                                                                                         Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                      Wrong Debtor Claims

Ref                  Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
148                   14045          No        WOLBER, SEBASTIAN                  Grupo          Aerovías de         0.00         0.00           0.00          328.35         328.35 USD          Yes
                                               GERBERAWEG 36                   Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 BONN 53123                     S.A.B. de C.V.         C.V.
                                               GERMANY
149                   13041          No        WOLBER, SEBASTIAN                  Grupo          Aerovías de         0.00         0.00           0.00         4,323.08       4,323.08 USD         Yes
                                               GERBERAWEG 36                   Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                 BONN, 53123                    S.A.B. de C.V.        C.V.
                                               GERMANY
150                   12410          No        WOLF, CYNTHIA                      Grupo          Aerovías de         0.00         0.00           0.00          848.40         848.40 USD          No
                                               89 AVENUE DE LA PAIX            Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                 ISSY-LES-MOULINEAUX,           S.A.B. de C.V.        C.V.
                                               92130
                                               FRANCE
151                   12568          No        WON, JONGHYUK                      Grupo          Aerovías de         0.00         0.00           0.00          362.20         362.20 USD          No
                                               SINCHONRO 35-GIL 10, 402M-      Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                 804                            S.A.B. de C.V.        C.V.
                                               E-PYUNHANSESANG
                                               SINCHON
                                               SEODAEMUN-GU
                                               SEOUL 03772
                                               SOUTH KOREA
152                   12112          No        WOO, SANGEUN                       Grupo          Aerovías de         0.00         0.00           0.00          975.51         975.51 USD          No
                                               13, DOKSAN-RO, MUNSAN-          Aeroméxico,      México, S.A. de
       Date Filed:   1/7/2021                  EUP                            S.A.B. de C.V.        C.V.
                                               SAMSUNG GREEN CASTLE
                                               3-202
                                               PAJU-SI, GYOENGGI-DO
                                               10822
                                               SOUTH KOREA
153                   13863          No        WORLD TRAVEL SYSTEM                Grupo          Aerovías de         0.00         0.00           0.00        35,355.44      35,355.44 USD         Yes
                                               INC                             Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 FUTAKO TAMAGAWA RISE           S.A.B. de C.V.        C.V.
                                               OFFICE, 2-21-1
                                               TAMAGAWA
                                               SETAGAYA-KU
                                               TOKYO 158-0094
                                               JAPAN
154                   11770          No        YAKABI BEJARANO, KAZUO             Grupo          Aerovías de         0.00         0.00           0.00         1,311.48       1,311.48 USD         No
                                               PAUL                            Aeroméxico,      México, S.A. de
       Date Filed:   1/5/2021                  7401-9                         S.A.B. de C.V.        C.V.
                                               RYUUGASAKI - SHI 301-0000
                                               JAPAN




                                                                                                                                                                                                  Page 17
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 41 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
155                    20178          No        YAKABI MIGUITA, GERMAN             Grupo          Aerovías de         0.00         0.00           0.00         1,306.68       1,306.68 USD          No
                                                PAUL                            Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  7401-9                         S.A.B. de C.V.         C.V.
                                                RYUGASAKI SHI 301-0000
                                                JAPAN
156                    11919          No        YAMAZAKI, MAO                      Grupo          Aerovías de         0.00         0.00           0.00         2,965.11       2,965.11 USD         No
                                                1004 BERDUR MITAKA              Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  STATION HOUSE                  S.A.B. de C.V.        C.V.
                                                1-2-4 KAMIRENJAKU
                                                MITAKA
                                                TOKYO 1810012
                                                JAPAN
157                    11521          No        YANAI, SHO                         Grupo          Aerovías de         0.00         0.00           0.00         3,244.00       3,244.00 USD         Yes
                                                SUN CITY A713                   Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  3-27 NAKADAI                   S.A.B. de C.V.        C.V.
                                                ITABASHI
                                                TOKYO 1740064
                                                JAPAN
158                    10583          No        YANG, HSIUHUI                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                NO. 66-5QIMAWAN, XIYU           Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 TOWNSHIP                       S.A.B. de C.V.        C.V.
                                                PENGHU COUNTY, 881
                                                TAIWAN
159                    14287          No        YANG, HYEAYOUNG                    Grupo          Aerovías de         0.00         0.00           0.00         1,446.58       1,446.58 USD         No
                                                601 WILLIAM ST, APT 520         Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  OAKLAND CA 94612               S.A.B. de C.V.        C.V.


160                    11306          No        YANG, HYEONHWA                     Grupo          Aerovías de         0.00         0.00           0.00         1,030.00       1,030.00 USD         No
                                                #502, 266-6 YANGJAE-DONG,       Aeroméxico,      México, S.A. de
       Date Filed:    1/2/2021                  SEOCHO-GU                      S.A.B. de C.V.        C.V.
                                                SEOUL 06776
                                                SOUTH KOREA
161                    11089          No        YANG, JEONGYUN                     Grupo          Aerovías de         0.00         0.00           0.00         1,058.85       1,058.85 USD         Yes
                                                GANGDONG_GU MYUNGIL-            Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 RO 172                         S.A.B. de C.V.        C.V.
                                                DUCONPRUGIO APT. 103-205
                                                SEOUL 05360
                                                REPUBLIC OF KOREA
162                    10542          No        YANG, JUHAN                        Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                CHANGDEOK EVERVILL              Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 1803                           S.A.B. de C.V.        C.V.
                                                143, MORAENAE-RO
                                                SEODAEMUN-GU
                                                SEOUL 03712
                                                SOUTH KOREA




                                                                                                                                                                                                   Page 18
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 42 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
163                    12934          No        YANG, SEOHYEON                     Grupo          Aerovías de         0.00         0.00           0.00          890.45         890.45 USD           No
                                                A-DONG, 402-HO                  Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  27, SEONGMISAN-RO 15-GIL,      S.A.B. de C.V.         C.V.
                                                MAPO-GU
                                                SEOUL 03978
                                                SOUTH KOREA
164                    10632          No        YARCHO, ELIZABETH K                Grupo          Aerovías de         0.00         0.00           0.00          788.08         788.08 USD          No
                                                1706 GREENFIELD DR              Aeroméxico,      México, S.A. de
       Date Filed:   12/23/2020                 MORTON IL 61550                S.A.B. de C.V.        C.V.


165                    12898          No        YEONJEONG, PARK                    Grupo          Aerovías de         0.00         0.00           0.00          900.52         900.52 USD          No
                                                202                             Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  97, YEOUIDAEBANG-RO            S.A.B. de C.V.        C.V.
                                                24DA-GIL
                                                DONGJAK-GU
                                                SEOUL 07055
                                                REPUBLIC OF KOREA
166                    20338          No        YERBA DEL MORAL,                   Grupo          Aerovías de         0.00         0.00           0.00         1,821.29       1,821.29 USD         Yes
                                                CARMEN                          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  CALLE ANGEL GUIMERA 3-         S.A.B. de C.V.        C.V.
                                                7, 2º4º
                                                BARCELONA 08690
                                                SPAIN
167                    20210          No        YO MISMA AND HYEYOUNG              Grupo          Aerovías de         0.00         0.00           0.00          554.94         554.94 USD          No
                                                SEO                             Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  B01, 64-13, SAIMDANG-RO        S.A.B. de C.V.        C.V.
                                                19GIL, SEOCHO-GU
                                                B01, 1643-25, SEOCHO-DONG,
                                                SEOCHO-GU
                                                SEOUL 06638
                                                REPUBLIC OF KOREA
168                    14212          No        YOO, CHULHO                        Grupo          Aerovías de         0.00         0.00           0.00         2,886.80       2,886.80 USD         No
                                                58 BROADPATH RD                 Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  TORONTO ON M3C 2B5             S.A.B. de C.V.        C.V.
                                                CANADA
169                    12805          No        YOO, EUNMEE                        Grupo          Aerovías de         0.00         0.00           0.00         2,000.00       2,000.00 USD         No
                                                3716 DARCUS ST                  Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  HOUSTON PA 77005               S.A.B. de C.V.        C.V.


170                    11295          No        YOO, HOSANG                        Grupo          Aerovías de         0.00         0.00           0.00          683.00         683.00 USD          No
                                                20, SINGIL-RO 41RA-GIL,         Aeroméxico,      México, S.A. de
       Date Filed:    1/2/2021                  YEONGDEUNGPO-GU                S.A.B. de C.V.        C.V.
                                                SEOUL 07384
                                                SOUTH KOREA




                                                                                                                                                                                                   Page 19
                                     20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                             Pg 43 of 541
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
171                    11065          No        YOO, JEANIE                        Grupo          Aerovías de         0.00         0.00           0.00         1,000.00       1,000.00 USD          No
                                                DONGBUDAERO 332-14              Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 108-202                        S.A.B. de C.V.         C.V.
                                                OSAN-SI 18151
                                                SOUTH KOREA
172                    12542          No        YOON, YEOWOOK                      Grupo          Aerovías de         0.00         0.00           0.00          961.15         961.15 USD          No
                                                38 NAMYANG-RO 621 BEON-         Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  GIL                            S.A.B. de C.V.        C.V.
                                                102-910
                                                HWASEONG-SI 18270
                                                SOUTH KOREA
173                    12541          No        YOON, YEOWOOK                      Grupo          Aerovías de         0.00         0.00           0.00          961.15         961.15 USD          No
                                                38 NAMYANG-RO 621 BEON-         Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  GIL                            S.A.B. de C.V.        C.V.
                                                102-910
                                                HWASEONG-SI 18270
                                                SOUTH KOREA
174                    12540          No        YOON, YEOWOOK                      Grupo          Aerovías de         0.00         0.00           0.00          961.15         961.15 USD          No
                                                38 NAMYANG-RO 621 BEON-         Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  GIL                            S.A.B. de C.V.        C.V.
                                                102-910
                                                HWASEONG-SI 18270
                                                SOUTH KOREA
175                    20197          No        YOSHIBA, SATOSHI                   Grupo          Aerovías de         0.00         0.00           0.00         2,190.00       2,190.00 USD         No
                                                SHINOZAKI 844-8 B201            Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  TSUKUBA-SHI, IBARAKI-          S.A.B. de C.V.        C.V.
                                                KEN 300-3264
                                                JAPAN
176                    11836          No        YOSHINO, MAYUMI                    Grupo          Aerovías de         0.00         0.00           0.00         3,534.00       3,534.00 USD         Yes
                                                3-32-6-409 UMEJIMA              Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  ADACHIKU                       S.A.B. de C.V.        C.V.
                                                TOKYO, 1210816
                                                JAPAN
177                    10623          No        YOUNG, YOON SEO                    Grupo          Aerovías de         0.00         0.00           0.00          740.47         740.47 USD          Yes
                                                4-15, YANGJAE-DAERO             Aeroméxico,      México, S.A. de
       Date Filed:   12/23/2020                 135GIL, GANGDONG-GU            S.A.B. de C.V.        C.V.
                                                SEOUL 05306
                                                REPUBLIC OF KOREA
178                    11155          No        YUN, EUNSOOK                       Grupo          Aerovías de         0.00         0.00           0.00          351.87         351.87 USD          No
                                                HAEUNDAEGU,                     Aeroméxico,      México, S.A. de
       Date Filed:   12/30/2020                 HAEUNDAERO 540, 102-903        S.A.B. de C.V.        C.V.
                                                HAEUNDAE DONGBAEK
                                                DOOSAN WEVE THE ZENITH
                                                BUSAN-SI 48093
                                                SOUTH KOREA




                                                                                                                                                                                                   Page 20
                                    20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                            Pg 44 of 541
                                                                                         Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                      Wrong Debtor Claims

Ref                  Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
179                   13740          No        YUN, WEI KIAT AARON                Grupo          Aerovías de         0.00         0.00           0.00         1,110.00       1,110.00 USD          No
                                               53, JALAN AMAN PERDANA          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 9H/KU5                         S.A.B. de C.V.         C.V.
                                               TAMAN AMAN PERDANA,
                                               KLANG
                                               SELANGOR 41050
                                               MALAYSIA
180                   14419          No        YURCHENKO, TETIANA                 Grupo          Aerovías de         0.00         0.00           0.00          423.27         423.27 USD          No
                                               158/1, G/KONDRATYEVA            Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 STR, FL/29                     S.A.B. de C.V.        C.V.
                                               SUMY 40021
                                               UKRAINE
181                   13806          No        YUSEN TRAVEL CO LTD                Grupo          Aerovías de         0.00         0.00           0.00         4,090.00       4,090.00 USD         No
                                               HATANO BLDG, 2-2, KANDA-        Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 JINBOCHO                       S.A.B. de C.V.        C.V.
                                               CHIYODA-KU
                                               TOKYO 101-8422
                                               JAPAN
182                   13800          No        YUSEN TRAVEL CO LTD                Grupo          Aerovías de         0.00         0.00           0.00         6,702.00       6,702.00 USD         No
                                               HATANO BLDG, 2-2, KANDA-        Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 JINBOCHO                       S.A.B. de C.V.        C.V.
                                               CHIYODA-KU
                                               TOKYO 101-8422
                                               JAPAN
183                   13798          No        YUSEN TRAVEL CO LTD                Grupo          Aerovías de         0.00         0.00           0.00         4,749.00       4,749.00 USD         No
                                               HATANO BLDG, 2-2, KANDA-        Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 JINBOCHO                       S.A.B. de C.V.        C.V.
                                               CHIYODA-KU
                                               TOKYO 101-8422
                                               JAPAN
184                   13791          No        YUSEN TRAVEL CO LTD                Grupo          Aerovías de         0.00         0.00           0.00         2,118.00       2,118.00 USD         No
                                               HATANO BLDG, 2-2, KANDA-        Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 JINBOCHO                       S.A.B. de C.V.        C.V.
                                               CHIYODA-KU
                                               TOKYO 101-8422
                                               JAPAN
185                   13762          No        YUSEN TRAVEL CO LTD                Grupo          Aerovías de         0.00         0.00           0.00         1,998.00       1,998.00 USD         No
                                               2-2,KANDA-JINBOCHO              Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 CHIYODA-KU                     S.A.B. de C.V.        C.V.
                                               TOKYO 101-8422
                                               JAPAN
186                   13760          No        YUSEN TRAVEL CO LTD                Grupo          Aerovías de         0.00         0.00           0.00         1,758.00       1,758.00 USD         No
                                               2-2,KANDA-JINBOCHO              Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 CHIYODA-KU                     S.A.B. de C.V.        C.V.
                                               TOKYO 101-8422
                                               JAPAN



                                                                                                                                                                                                  Page 21
                                    20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                            Pg 45 of 541
                                                                                         Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                      Wrong Debtor Claims

Ref                  Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
187                   13752          No        YUSEN TRAVEL CO LTD                Grupo          Aerovías de         0.00         0.00           0.00         7,992.00       7,992.00 USD          No
                                               2-2, KANDA-JINBOCHO             Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 CHIYODA-KU                     S.A.B. de C.V.         C.V.
                                               TOKYO 101-8422
                                               JAPAN
188                   13747          No        YUSEN TRAVEL CO LTD                Grupo          Aerovías de         0.00         0.00           0.00         2,496.00       2,496.00 USD         No
                                               2-2,KANDA-JINBOCHO              Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 CHIYODA-KU                     S.A.B. de C.V.        C.V.
                                               TOKYO 101-8422
                                               JAPAN
189                   13590          No        YUSEN TRAVEL CO LTD                Grupo          Aerovías de         0.00         0.00           0.00         2,173.00       2,173.00 USD         No
                                               HATANO BLDG, 2-2, KANDA-        Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                 JINBOCHO                       S.A.B. de C.V.        C.V.
                                               CHIYODA-KU
                                               TOKYO 101-8422
                                               JAPAN
190                   13561          No        YUSEN TRAVEL CO LTD                Grupo          Aerovías de         0.00         0.00           0.00         1,819.00       1,819.00 USD         No
                                               HATANO BLDG, 2-2, KANDA-        Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                 JINBOCHO                       S.A.B. de C.V.        C.V.
                                               CHIYODA-KU
                                               TOKYO 101-8422
                                               JAPAN
191                   13536          No        YUSEN TRAVEL CO LTD                Grupo          Aerovías de         0.00         0.00           0.00         1,820.00       1,820.00 USD         No
                                               HATANO BLDG, 2-2, KANDA-        Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                 JINBOCHO                       S.A.B. de C.V.        C.V.
                                               CHIYODA-KU
                                               TOKYO 101-8422
                                               JAPAN
192                   13507          No        YUSEN TRAVEL CO LTD                Grupo          Aerovías de         0.00         0.00           0.00           59.00          59.00 USD          No
                                               HATANO BLDG, 2-2, KANDA-        Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                 JINBOCHO                       S.A.B. de C.V.        C.V.
                                               CHIYODA-KU
                                               TOKYO 101-8422
                                               JAPAN
193                   20498          No        ZAMORA, CLEMENTINA                 Grupo          Aerovías de         0.00         0.00           0.00          657.00         657.00 USD          Yes
                                               EQUIHUA                         Aeroméxico,      México, S.A. de
       Date Filed:   1/22/2021                 CDA. DE OLIVARITO 77           S.A.B. de C.V.        C.V.
                                               CASA 7
                                               COL. OLIVAR DE LOS
                                               PADRES
                                               ALVARO OBREGON
                                               CIUDAD DE MEXICO CM
                                               01780
                                               MEXICO




                                                                                                                                                                                                  Page 22
                                       20-11563-scc            Doc 1401          Filed 07/08/21 Entered 07/08/21 22:35:35                        Main Document
16th Omnibus Claims Objection                                                               Pg 46 of 541
                                                                                            Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                  Case No 20-11563 (SCC) Jointly Administered

                                                                                         Wrong Debtor Claims

Ref                     Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
194                      13025          No        ZEBALLOS, VENUS CECILIA            Grupo          Aerovías de         0.00         0.00           0.00          805.22         805.22 USD           No
                                                  ILLUECA                         Aeroméxico,      México, S.A. de
       Date Filed:     1/12/2021                  COLON NO. 8 COL. CENTRO        S.A.B. de C.V.         C.V.
                                                  QUERETARO, QR 76000
                                                  MEXICO
195                      14559          No        ZGALJARDIC, JHONNY                 Grupo          Aerovías de         0.00         0.00           0.00         2,311.88       2,311.88 USD         No
                                                  390 MAPLEWOOD RD                Aeroméxico,      México, S.A. de
       Date Filed:     1/15/2021                  HUNTINGTON STATION NY          S.A.B. de C.V.        C.V.
                                                  11746
196                       194           No        ZHANG, JACINTA                     Grupo          Aerovías de         0.00         0.00           0.00          136.20         136.20 USD          No
                                                  100 S 2ND ST, APT 4             Aeroméxico,      México, S.A. de
       Date Filed:     12/28/2020                 BROOKLYN NY 11249              S.A.B. de C.V.        C.V.


197                      10406          No        ZHANG, JING                        Grupo          Aerovías de         0.00         0.00           0.00          417.00         417.00 USD          No
                                                  6237 ADOBE CIR S                Aeroméxico,      México, S.A. de
       Date Filed:     12/12/2020                 IRVINE CA 92617                S.A.B. de C.V.        C.V.


198                      11319          No        ZILLNER, HANNAH                    Grupo          Aerovías de         0.00         0.00           0.00         1,189.21       1,189.21 USD         No
                                                  201 BRIXTON ROAD                Aeroméxico,      México, S.A. de
       Date Filed:      1/2/2021                  LONDON SW9 6LP                 S.A.B. de C.V.        C.V.
                                                  UNITED KINGDOM
199                       239           No        ZIMMERMANN, DAVID                  Grupo          Aerovías de         0.00         0.00           0.00         2,017.08       2,017.08 USD         No
                                                  628 SWEETBRIAR LN               Aeroméxico,      México, S.A. de
       Date Filed:      1/5/2021                  WATERTOWN WI 53098             S.A.B. de C.V.        C.V.


200                      13039          No        ZIPES, DAVID                       Grupo          Aerovías de         0.00         0.00           0.00          811.61         811.61 USD          No
                                                  1893 W MAIN ST                  Aeroméxico,      México, S.A. de
       Date Filed:     1/12/2021                  CARMEL IN 46032                S.A.B. de C.V.        C.V.




                     Wrong Debtor Claim Totals                          Count:       USD                193            0.00         0.00           0.00         528,399.71       528,399.71




                                                                                                                                                                                                     Page 23
20-11563-scc   Doc 1401   Filed 07/08/21 Entered 07/08/21 22:35:35   Main Document
                                     Pg 47 of 54



                             Exhibit 2 to Objection

                               Sánchez Declaration
20-11563-scc        Doc 1401         Filed 07/08/21 Entered 07/08/21 22:35:35                      Main Document
                                                Pg 48 of 54



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)



    DECLARATION OF RICARDO JAVIER SÁNCHEZ BAKER IN SUPPORT OF THE
    DEBTORS’ SIXTEENTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
                        (WRONG DEBTOR CLAIMS)

         I, Ricardo Javier Sánchez Baker, hereby declare that the following is true to the best of my

knowledge, information and belief:

                                                   Background

         1.       I am the Chief Financial Officer of Grupo Aeroméxico, S.A.B. de C.V. (“Grupo

Aeroméxico”), and its affiliates that are debtors and debtors in possession in these proceedings

(collectively, the “Debtors;” the Debtors collectively with their direct and indirect non-Debtor

subsidiaries, the “Company”). I have held several other positions at the Company since 2006,

including serving as advisor to the Chief Executive Officer and Director of Revenue Management. I

have been the chairman of the board of directors of the SABRE Corporation, a member of the SEAT

Technical Committee, and a member of the Aeromexpress, CECAM, and PLM boards of directors. I

have held various positions within the Federal Public Administration (Administración Pública

Federal), including deputy director general of public debt for the Ministry of Finance and Public

Credit in 2003 and 2005. I hold a bachelor’s degree in economics from the Universidad

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc      Doc 1401         Filed 07/08/21 Entered 07/08/21 22:35:35                      Main Document
                                              Pg 49 of 54



Iberoamericana, a diploma in finance from Instituto Tecnológico Autónomo de México, and

master’s and doctorate degrees in economics from the University of California, Los Angeles. I am

familiar with the day-to-day operations, business, and financial affairs of the Debtors.

       2.       I submitted the Declaration of Ricardo Javier Sánchez Baker in Support of the

Debtors’ Chapter 11 Petitions and First Day Pleadings [ECF No. 20] (the “Sánchez First Day

Declaration”). I make this declaration (the “Declaration”) in support of the Debtors’ Sixteenth

Omnibus Claims Objection to Proofs of Claim (Wrong Debtor Claims) (the “Objection”). I have

reviewed the Objection or have otherwise had its contents explained to me, and the Objection is, to

the best of my knowledge, accurate.

       3.       Except as otherwise indicated, all facts set forth in the Objection and this Declaration

are based upon my personal knowledge, my review of relevant documents, information provided to

me by employees working under my supervision, or my opinion based upon experience, knowledge,

and information concerning the operations of the Debtors and the aviation industry as a whole. If I

were called upon to testify, I could and would testify to each of the facts set forth herein.

       4.       I am generally familiar with the Debtors’ day-to-day operations, financing

arrangements, business affairs, and Books and Records2 that reflect, among other things, the

Debtors’ liabilities, and the amount thereof owed to their creditors as of the Petition Date. I have

read the Objection and corresponding Proposed Order, each filed contemporaneously herewith.

       5.       To the best of my knowledge, information, and belief, the assertions made in the

Objection are accurate. In evaluating the Claims, the Debtors and other reviewing parties have

reviewed the Debtors’ Books and Records, the relevant Proofs of Claim, as well as the supporting

documentation provided by the claimants, and determined that the Wrong Debtor Claims should be

2
       Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
       Objection.


                                                         2
20-11563-scc     Doc 1401      Filed 07/08/21 Entered 07/08/21 22:35:35             Main Document
                                          Pg 50 of 54



reclassified as set forth in the Objection and Proposed Order. I believe the reclassification of the

claims listed on Schedule 1 to the Proposed Order on the terms set forth in the Objection and

Proposed Order is appropriate.

                                       Wrong Debtor Claims

       6.      To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register and each Wrong Debtor Claim, the Debtors have determined that the Wrong

Debtor Claims have each been filed against the wrong Debtor(s). If the Wrong Debtor Claims

identified on Schedule 1 to the Proposed Order are not reclassified, the claimants identified therein

may improperly receive recoveries on a claim against the incorrect Debtor. Accordingly, I believe it

is proper for the Court to enter the Proposed Order reclassifying the Wrong Debtor Claims as set

forth therein and in the Objection.

                                              Conclusion

       7.      I am authorized to submit this Declaration on behalf of the Debtors. In my opinion,

and for the reasons set forth in this Declaration and in the Objection, reclassifying the Wrong Debtor

Claims is in the best interest of the Debtors’ estates.

       8.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that, to the best of my knowledge and after reasonable inquiry, the foregoing is true

and correct.

       Executed: July 8, 2021

                                                  By: /s/ Ricardo Javier Sánchez Baker
                                                      Ricardo Javier Sánchez Baker
                                                      Chief Financial Officer




                                                  3
20-11563-scc   Doc 1401   Filed 07/08/21 Entered 07/08/21 22:35:35   Main Document
                                     Pg 51 of 54



                                    Exhibit B

                     Omnibus Claims Hearing Procedures
20-11563-scc        Doc 1401         Filed 07/08/21 Entered 07/08/21 22:35:35                         Main Document
                                                Pg 52 of 54



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                 Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                              Case No. 20-11563 (SCC)

                  Debtors.1                                            (Jointly Administered)



              COURT-ORDERED OMNIBUS CLAIMS HEARING PROCEDURES

         The Omnibus Claims Hearing Procedures (the “Omnibus Claims Hearing Procedures”)

described herein have been ordered by the United States Bankruptcy Court for the Southern District

of New York (the “Court”) to apply to the chapter 11 cases of Grupo Aeroméxico, S.A.B. de C.V.

and its affiliated debtors.

                                   Omnibus Claims Hearing Procedures

         1.       Pursuant to the Order Establishing Certain Notice, Case Management, and

Administrative Procedures, entered on July 8, 2020 [ECF No. 79] (the “Case Management

Order”), the Court established periodic omnibus hearings (the “Omnibus Hearings”) in these

cases. The Debtors shall schedule the return date for claims objections, omnibus or otherwise, for

hearing at Omnibus Hearings or other hearings the Debtors may schedule with the Court.

         2.       The Court may enter an order at the scheduled hearing sustaining an objection to

proofs of claim (each, a “Proof of Claim”) with respect to which no response (a “Response”)2 is


1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
2
         Any information submitted in connection with a Proof of Claim shall be part of the record with respect to the
         relevant Claim, and any such information already submitted need not be resubmitted in connection with the
         Omnibus Claims Hearing Procedures.
20-11563-scc     Doc 1401        Filed 07/08/21 Entered 07/08/21 22:35:35                   Main Document
                                            Pg 53 of 54



properly filed and served or pursuant to a certificate of no objection in accordance with the Case

Management Order.

       3.      The hearing to consider an objection to Proofs of Claim as to which a Response is

properly filed and served (each, a “Contested Claim”) shall be set for a contested hearing (each, an

“Omnibus Claims Hearing”) to be scheduled by the Debtors, in their discretion, as set forth herein.

       4.      The Debtors shall schedule an Omnibus Claims Hearing for a Contested Claim as

follows:

               A.       For a non-evidentiary hearing to address whether the Contested Claim has
                        failed to state a claim against the Debtors that can be allowed and should be
                        dismissed pursuant to Bankruptcy Rule 7012 (a “Sufficiency Hearing”),
                        unless the Debtors serve the claimant with a Notice of Merits Hearing (as
                        defined herein), the Sufficiency Hearing shall go forward at the return date
                        set in accordance with paragraph 1 of these Omnibus Claims Hearing
                        Procedures. The legal standard of review that will be applied by the Court at
                        a Sufficiency Hearing will be equivalent to the standard applied by the Court
                        upon a motion to dismiss for failure to state a claim upon which relief can be
                        granted.

               B.       For an evidentiary hearing on the merits of a Contested Claim (a “Merits
                        Hearing”), the Debtors may, in their discretion, serve upon the relevant
                        claimant, by email or overnight delivery, with a copy to the Official
                        Committee of Unsecured Creditors, Apollo Management Holdings, L.P., and
                        the Ad Hoc Group of Senior Noteholders,3 and file with the Court, a notice
                        substantially in the form attached to the Claims Objections Procedures Order
                        as Exhibit 2 (a “Notice of Merits Hearing”) at least thirty (30) calendar
                        days prior to the date of such Merits Hearing. The rules and procedures
                        applicable to such Merits Hearing will be set forth in a scheduling order
                        issued by the Court in connection therewith.

       5.      Discovery with respect to a Contested Claim will not be permitted until either (a) the

Court has held a Sufficiency Hearing and determined that the Contested Claim states a claim that

could be allowed and should not be dismissed pursuant to Bankruptcy Rule 7012 or (b) the Debtors

have served on the relevant claimant a Notice of Merits Hearing with respect to the Contested Claim.

3
       As identified in the Verified Statement of the Ad Hoc Group of Senior Noteholders Pursuant to Bankruptcy
       Rule 2019 [ECF No. 390].


                                                     2
20-11563-scc     Doc 1401      Filed 07/08/21 Entered 07/08/21 22:35:35             Main Document
                                          Pg 54 of 54



       6.      The Debtors may file and serve a reply (a “Reply”) to a Response no later than

4:00 p.m., prevailing Eastern Time, on the day that is two (2) calendar days prior to the date of the

applicable hearing (which may fall on a Saturday, Sunday, or legal holiday notwithstanding

Bankruptcy Rule 9006 or equivalent provisions).

       7.      The Debtors, in their discretion, are authorized to adjourn a hearing scheduled in

accordance herewith at any time by providing notice to the Court and the claimants.




                                                 3
